 

Execution Version


[graphic.jpg]

 


CREDIT AGREEMENT

dated as of

December 16, 2013

among

SOUTHWESTERN ENERGY COMPANY

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents

and

CITIBANK, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.
and
RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

Page

Article I Definitions

 

 

1

 

SECTION 1.01

Defined Terms

1

 

SECTION 1.02

Classification of Loans and Borrowings

17

 

SECTION 1.03

Terms Generally

18

 

SECTION 1.04

Accounting Terms; GAAP

18

Article II The Credits

 

 

18

 

SECTION 2.01

Commitments

18

 

SECTION 2.02

Loans and Borrowings

19

 

SECTION 2.03

Requests for Revolving Borrowings

19

 

SECTION 2.04

Intentionally Omitted

20

 

SECTION 2.05

Swing Line Loans

20

 

SECTION 2.06

Letters of Credit

22

 

SECTION 2.07

Funding of Borrowings

27

 

SECTION 2.08

Interest Elections

28

 

SECTION 2.09

Termination and Reduction of Commitments

29

 

SECTION 2.10

Repayment of Loans; Evidence of Debt

30

 

SECTION 2.11

Prepayment of Loans

30

 

SECTION 2.12

Fees

31

 

SECTION 2.13

Interest

32

 

SECTION 2.14

Alternate Rate of Interest

32

 

SECTION 2.15

Increased Costs

33

 

SECTION 2.16

Break Funding Payments

34

 

SECTION 2.17

Taxes

34

 

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

 

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

39

 

SECTION 2.20

Increases in Aggregate Commitment

40

 

SECTION 2.21

Defaulting Lenders

41

 

SECTION 2.22

Extension of Maturity Date

43

 

SECTION 2.23

Additional Borrowers

44

Article III Representations and Warranties

45

 

SECTION 3.01

Organization; Powers

45

 

SECTION 3.02

Authorization and Validity

45

 

SECTION 3.03

Financial Condition

45

 

SECTION 3.04

[Intentionally Omitted]

45

 

SECTION 3.05

ERISA

46

 

SECTION 3.06

Defaults

46

 

SECTION 3.07

Accuracy of Information

46

 

SECTION 3.08

Regulation U

46

 

SECTION 3.09

Taxes

46

 

SECTION 3.10

Liens

46

 

SECTION 3.11

Litigation

46

 

SECTION 3.12

No Conflict

47

 

SECTION 3.13

Approvals

47

 

SECTION 3.14

Investment Company Status

47

 

SECTION 3.15

Compliance with Laws and Orders

47

 

SECTION 3.16

Anti-Terrorism Laws

47

 

SECTION 3.17

Anti-Corruption Laws and Sanctions

47

Article IV Conditions

 

 

47

 

SECTION 4.01

Effective Date

47

 

SECTION 4.02

Each Credit Event

49

Article V Affirmative Covenants

49

 

SECTION 5.01

Financial Statements and Other Information

50

 

SECTION 5.02

Books and Records; Inspection Rights

52

 

SECTION 5.03

Conduct of Business; Existence

52

 

SECTION 5.04

Maintenance of Insurance

53

 

SECTION 5.05

Payment of Taxes and Other Obligations

53

 

SECTION 5.06

Compliance with Laws

53

 

SECTION 5.07

Maintenance of Properties

53

 

SECTION 5.08

Use of Proceeds

53

 

SECTION 5.09

Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries

54

Article VI Negative Covenants

54

 

SECTION 6.01

Fundamental Changes

55

 

SECTION 6.02

Liens

55

 

SECTION 6.03

Indebtedness of Subsidiaries

58

 

SECTION 6.04

Anti-Corruption Laws and Sanctions

58

 

SECTION 6.05

Financial Covenant

59

 

SECTION 6.06

Investments in Unrestricted Subsidiaries

59

Article VII Events of Default

59

 

SECTION 7.01

Events of Default

59

 

SECTION 7.02

Acceleration

61

Article VIII The Administrative Agent

61

Article IX Miscellaneous

64

 

SECTION 9.01

Notices

64

 

SECTION 9.02

Waivers; Amendments

65

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver

67

 

SECTION 9.04

Successors and Assigns

68

 

SECTION 9.05

Survival

71

 

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

72

 

SECTION 9.07

Severability

72

 

SECTION 9.08

Right of Setoff

72

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

72

 

SECTION 9.10

WAIVER OF JURY TRIAL

73

 

SECTION 9.11

Headings

73

 

SECTION 9.12

Confidentiality

73

 

SECTION 9.13

USA PATRIOT Act

74

 

SECTION 9.14

Subsidiary Guarantors

74

 

SECTION 9.15

Interest Rate Limitation

75

 

SECTION 9.16

No Advisory or Fiduciary Responsibility

75

 

SECTION 9.17

Termination of Commitments under Existing Credit Agreement

75



 

--------------------------------------------------------------------------------

 

 



2

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULES:

 

Schedule 1.01A – Commitments

Schedule 1.01B – Pricing Schedule

Schedule 1.01C – LC Issuance Limits

Schedule 2.06 – Existing Letters of Credit

Schedule 4.01(f) – Existing Indentures

Schedule 6.02 – Existing Liens

Schedule 6.03 – Existing Subsidiary Indebtedness

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Increasing Lender Supplement

Exhibit C – Form of Additional Lender Supplement

Exhibit D – Form of Subsidiary Guaranty

Exhibit E-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit E-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit E-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit E-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit F-1 – Form of Borrowing Request

Exhibit F-2 – Form of Interest Election Request
Exhibit F-3 – Form of Swing Line Borrowing Request

Exhibit G-1 – Form of Revolving Note

Exhibit G-2 – Form of Swing Line Note

Exhibit H – Form of Compliance Certificate

Exhibit I – Form of Additional Borrower Accession Agreement

Exhibit J – Form of SWN Guaranty



3

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT (this “Agreement”) dated as of December 16, 2013 among
SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (the “Parent”), any
Subsidiary of the Parent that becomes an Additional Borrower in accordance with
Section 2.23, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Syndication Agents, and CITIBANK, N.A. and THE ROYAL
BANK OF SCOTLAND PLC, as Co-Documentation Agents.

The parties hereto agree as follows:

Article I


Definitions

Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Additional Borrower” has the meaning assigned to such term in Section 2.23.

“Additional Borrower Accession Agreement” has the meaning assigned to such term
in Section 2.23.

“Additional Borrower Limit” means $350,000,000.

“Additional Lender” has the meaning assigned to such term in Section 2.20(a).





4

 

--------------------------------------------------------------------------------

 

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, and any successor in such capacity pursuant to
Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$2,000,000,000.

“Agreed Swing Line Rate” has the meaning specified in Section 2.05(a).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBO Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Anti-Corruption Laws” means any Requirement of Law applicable to the Parent or
its Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and
Executive Order 13224 (effective September 24, 2001).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Aggregate Commitment has terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day, (a) with respect to ABR Revolving Loans,
the per annum rate set forth in Schedule 1.01B under the heading “ABR Margin”,
(b) with respect to Eurodollar Revolving Loans, the per annum rate set forth in
Schedule 1.01B under the heading “Eurodollar Margin”



5

 

--------------------------------------------------------------------------------

 

 

and (c) with respect to commitment fees, the per annum rate set forth in
Schedule 1.01B under the heading “Commitment Fee Rate”, in each case based upon
the Moody’s Rating and the S&P Rating (each as defined in the Pricing Schedule)
applicable on such day.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the following officers of the Parent: the
Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer, or any Executive Vice President, Senior Vice President or General
Manager.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

“Available Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Revolving Credit Exposure of
such Lender at such time; it being understood and agreed that any Lender’s Swing
Line Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, collectively, the Parent and each Additional Borrower, and
“Borrower” means any of the foregoing.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Revolving Loans, as to
which a single Interest Period is in effect or (b) a Swing Line Loan.

“Borrowing Request” means a request by a Borrower for a (i) Revolving Borrowing
in accordance with Section 2.03 which, if in writing, is substantially in the
form attached hereto as Exhibit F-1 or (ii) Swing Line Borrowing in accordance
with Section 2.05 which, if in writing, is substantially in the form attached
hereto as Exhibit F-3, as applicable.





6

 

--------------------------------------------------------------------------------

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollars in the London interbank market.

“Capital Lease” of a Person means any lease of Property, except oil and gas
leases, by such Person as lessee that would be capitalized on a balance sheet of
such Person prepared in accordance with GAAP; provided that any lease that was
treated as an operating lease under GAAP at the time it was entered into that
later becomes a capital lease as a result of a change in GAAP during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

“Capital Lease Obligations” of a Person means the amount of the obligations of
such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change of Control” means that (a) any Person or group (within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) shall
beneficially own, directly or indirectly, 25% or more of the common stock or
other voting securities of the Parent; (b) Continuing Directors shall fail to
constitute a majority of the Board of Directors of the Parent.  For purposes of
the foregoing, “Continuing Director” means an individual who (x) is a member of
the Board of Directors of the Parent on the date of this Agreement or (y) is
nominated to be a member of such Board of Directors after the date hereof by a
majority of the Continuing Directors then in office; or (c) at any time when
there are one or more Additional Borrowers hereunder, any Additional Borrower
shall cease to be a Subsidiary of the Parent.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans.

“Co-Documentation Agents” means Citibank, N.A. and The Royal Bank of Scotland
plc in their capacities as documentation agents for the credit facility
evidenced by this Agreement.

“Co-Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank,
National Association in their capacities as syndication agents for the credit
facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986.





7

 

--------------------------------------------------------------------------------

 

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Tangible Assets” means the total assets of the Parent and its
Restricted Subsidiaries as of the most recent fiscal quarter end for which a
consolidated balance sheet of the Parent and its Subsidiaries is available,
minus all current liabilities (excluding the current portion of any long-term
debt) of the Parent and its Restricted Subsidiaries reflected on such balance
sheet and minus total goodwill and other intangible assets of the Parent and its
Restricted Subsidiaries reflected on such balance sheet, all calculated on a
consolidated basis in accordance with GAAP but without giving effect to any
non-cash charge after the date hereof resulting from any write-down of the
Parent’s oil and gas properties to the full cost ceiling limitations required by
the full cost method of accounting for such properties.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person (a) assumes, guarantees, endorses (other than
for collection in the ordinary course of business), contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, any Indebtedness of any other Person, (b) agrees to
maintain the net worth or working capital or other financial condition or
liquidity of any other Person so as to enable such other Person to pay any
Indebtedness, or (c) otherwise assures any creditor of any other Person against
loss with respect to Indebtedness of such other Person owing to such creditor,
including any obligation of any such Person as general partner of a partnership
with respect to the liabilities of the partnership, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Credit Extension” means a Borrowing, the issuance, amendment, renewal or
extension of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank, any Swing Line
Lender or any other Lender.





8

 

--------------------------------------------------------------------------------

 

 

“Debt to Capitalization Ratio” means the ratio of (a) Total Debt to (b) the sum
of Total Debt plus Stockholders’ Equity.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent and the Parent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with the
particular default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Parent or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent (which
condition precedent, together with the particular default, if any, shall be
specifically identified in such writing or public statement) to funding a loan
under this Agreement cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent, any Issuing Bank,
any Swing Line Lender or the Parent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s or the Parent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event.  Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under clauses (a) through (d) above shall be conclusive
and binding absent manifest error.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® Debt Domain, Syndtrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any Issuing Bank and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all Requirements of Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material.





9

 

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Parent under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of February 14, 2011 by and among the Parent, JPMorgan, as
the administrative agent, and the Lenders party thereto.

“Existing Indentures” means, collectively, the agreements set forth on
Schedule 4.01(f).

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 2.06.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.22(c).

“Extended Expiration Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.22(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially



10

 

--------------------------------------------------------------------------------

 

 

more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the Chief Financial Officer, Chief Accounting Officer,
Treasurer or Controller of the Parent.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” means any Subsidiary of the Parent other than a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (excluding current trade and accounts
payable incurred in the ordinary course of business), (c) Indebtedness of
others, whether or not assumed, secured by Liens on Property now or hereafter
owned or acquired by such Person, limited, however to the lesser of (x) the
amount of its liability and (y) the book value of the Property, (d) obligations
which are evidenced by notes, bonds, debentures or other similar instruments,
(e) obligations of such Person under conditional sale or other title retention
agreements related to Property acquired by such Person, (f) Capital Lease
Obligations, (g) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, (h) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (i) the
undischarged balance of any production payment created by such Person or for the
creation of which such



11

 

--------------------------------------------------------------------------------

 

 

Person directly or indirectly received payment, (j) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person,
and (k) Contingent Obligations with respect to Indebtedness of others.  The
Indebtedness of any Person shall not include endorsements of checks, bills of
exchange and other instruments for deposit or collection in the ordinary course
of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing which, if in writing, is substantially in the form
attached hereto as Exhibit F-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swing Line Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swing Line
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending seven days thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months (or such other periods of time as may be requested by the
applicable Borrower and approved by all of the Lenders from time to time)
thereafter, as the applicable Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Parent or any of its Restricted Subsidiaries of any equity interests in any
Unrestricted Subsidiary, (b) any direct or indirect loan, advance or capital
contribution by the Parent or any of its Restricted Subsidiaries to any



12

 

--------------------------------------------------------------------------------

 

 

Unrestricted Subsidiary, any assumption by the Parent or any of its Restricted
Subsidiaries of Indebtedness of any Unrestricted Subsidiary, or any purchase or
other acquisition by the Parent or any of its Restricted Subsidiaries of any
other Indebtedness or equity participation or interest in any Unrestricted
Subsidiary, and (c) any Contingent Obligation pursuant to which the Parent or
any of its Restricted Subsidiaries assures a creditor against loss with respect
to any Indebtedness of any Unrestricted Subsidiary.

“Investment Grade Rating” means (a) a debt rating of BBB- (or better) by S&P or
(b) a debt rating of Baa3 (or better) by Moody’s.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of (a) JPMorgan, (b) Bank of America, N.A. (c) Wells
Fargo, National Association and (d) any other Lender that agrees to issue
Letters of Credit hereunder as contemplated by Section 2.06(k), in each case in
its capacity as the issuer of Letters of Credit hereunder.  Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.06(k).

“Issuing Bank LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j)(ii).

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC, Citigroup Global
Markets Inc. and RBS Securities Inc.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Knowledge” means, with respect to the Parent, the actual knowledge of any
Authorized Officer.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Collateral Shortfall Amount” has the meaning assigned to such term in
Section 2.09(d).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Expiration Date” has the meaning assigned to such term in Section 2.06(c).

“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time.

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.01C opposite such Issuing Bank’s name, or in the case of any
Lender that becomes an Issuing Bank after the Effective Date as contemplated by
Section 2.06(k), the amount set forth in the Issuing Bank Agreement executed by
such Lender.





13

 

--------------------------------------------------------------------------------

 

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes each Swing Line Lender and each Issuing
Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
 further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or other security arrangement
(including the interest of a vendor or lessor under any conditional sale,
Capital Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Notes (if any), each Subsidiary
Guaranty (if any), any SWN Guaranty (if applicable), each Additional Borrower
Accession Agreement (if any), each agreement executed by any Loan Party that
expressly provides that it is a Loan Document, and all amendments, restatements,
waivers, supplements or other modifications to any of the foregoing.

“Loan Parties” means, collectively, each Borrower and each Subsidiary Guarantor
(if any), and “Loan Party” means any one of them.

“Margin Stock” has the meaning given such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of the Parent and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
fully and timely pay the Obligations when due or (c) the validity or



14

 

--------------------------------------------------------------------------------

 

 

enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Subsidiary” means, as of any date of determination, each Restricted
Subsidiary of the Parent that:

(a)has assets with a book value representing more than 10% of the book value of
the consolidated assets of the Parent and its Restricted Subsidiaries as of the
end of the most recent fiscal quarter end for which a consolidated balance sheet
of the Parent and its Subsidiaries is available immediately prior to such date
of determination; and

(b)is responsible for more than 10% of the consolidated revenues of the Parent
and its Restricted Subsidiaries for the most recent period of four consecutive
fiscal quarters for which a consolidated income statement of the Parent and its
Subsidiaries is available immediately preceding such date of determination;

provided that each such determination of such assets or revenues shall be made
after deducting all intercompany transactions which, in accordance with GAAP,
would be eliminated in preparing consolidated financial statements for the
Parent and its Restricted Subsidiaries.

“Maturity Date” means December 14, 2018, and for any Lender agreeing to extend
the Maturity Date pursuant to Section 2.22, the date on December 14 in each year
thereafter pursuant to which the Maturity Date for such Lender has been
extended, but in no event later than December 14, 2020.

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Parent or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extending Lender” means, with respect to any request for an extension of
the Maturity Date pursuant to Section 2.22, any Lender that has not consented
to, or has been deemed not to have consented to, such request pursuant to
Section 2.22.

“Notes” means the Revolving Notes and the Swing Line Notes, and “Note” means any
one of them.





15

 

--------------------------------------------------------------------------------

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Disbursements, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) of any Loan Party to any Credit Party or any indemnified party,
whether or not contingent, arising or incurred under this Agreement or any of
the other Loan Documents.

“OFAC”  means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

“Parent” has the meaning assigned to such term in the introductory paragraph
hereof.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Parent or any member of the Controlled Group may have any
liability.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Transmission Facility” means any transportation or distribution
facility, including pipelines, of the Parent or any Restricted Subsidiary
located in the United States of America, other than (i) any such facility which
in the opinion of the Board of Directors of the Parent is not of material
importance to the business conducted by the Parent and its Restricted
Subsidiaries taken as a



16

 

--------------------------------------------------------------------------------

 

 

whole, or (ii) any such facility in which interests are held by the Parent or by
one or more Restricted Subsidiaries or by the Parent and one or more Restricted
Subsidiaries and by others and the aggregate interest held by the Parent and all
Restricted Subsidiaries does not exceed 50%.

“Productive Property” means any property interest owned by the Parent or a
Restricted Subsidiary in land (including submerged land and rights in and to
oil, gas and mineral leases) located in the United States of America and
classified by the Parent or such Restricted Subsidiary, as the case may be, as
productive of crude oil, natural gas or other petroleum hydrocarbons in paying
quantities; provided that such term shall not include any exploration or
production facilities on said land, including any drilling or producing
platform.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned or leased
by such Person.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying Margin Stock applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(c)
of the Code.

“Required Lenders” means, at any time, subject to Section 2.21(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the Total Revolving Credit Exposure and unused Aggregate
Commitment at such time.

“Requirement of Law” means as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary.  For the avoidance of doubt, each Additional Borrower,
each Subsidiary Guarantor and each Subsidiary that is not a Specified Subsidiary
shall be a Restricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.





17

 

--------------------------------------------------------------------------------

 

 

“Revolving Loan” has the meaning assigned to such term in Section 2.01.

“Revolving Note” means a promissory note made by a Borrower in favor of a Lender
evidencing the Revolving Loans made by such Lender, substantially in the form of
Exhibit G-1.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or the United Nations Security Council, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
which, to the Knowledge of the Parent, is controlled by any Person specified in
clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council.

“SEC” means the United States Securities and Exchange Commission.

“Specified Subsidiary” means (a) any Foreign Subsidiary or (b) any Subsidiary of
the Parent that is (or, substantially concurrently with its designation as an
“Unrestricted Subsidiary” hereunder, will be) a master limited partnership or
limited liability company with partnership tax status that is engaged in
midstream activities, or any general partner, managing member or other entity
the substantial majority of the assets of which are equity interests in any of
the foregoing, but excluding any Additional Borrowers and any Subsidiary
Guarantors.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Stockholders’ Equity” means, as of any date of determination, the total
stockholders’ equity of the Parent and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP, but without giving effect to
(a) any non-cash charge after December 31, 2011 resulting from any write-down of
the Parent’s oil and gas properties to the full cost ceiling limitations
required by the full cost method of accounting for such properties or (b) any
non-cash gain or loss on any hedging agreement resulting from the requirements
of Accounting Standards Codification 815 (or the successor to such standard or
any equivalent standard adopted after the date hereof) and any non-cash charge
on pension obligations recorded in stockholders’ equity resulting from the
requirements of Accounting Standards Codification 715 (or the successor to such
standard or any equivalent standard adopted after the date hereof).





18

 

--------------------------------------------------------------------------------

 

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Parent.

“Subsidiary Guarantor” means any Subsidiary that is a party to a Subsidiary
Guaranty as a guarantor.  As of the Effective Date, there are no Subsidiary
Guarantors.

“Subsidiary Guaranty” means a guaranty of the Borrowers’ obligations hereunder
in substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Parent.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any master agreement;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Parent or the Subsidiaries shall be a Swap Agreement.

“Swing Line Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the aggregate principal amount of all Swing
Line Loans outstanding at such time.

“Swing Line Lender” means each of JPMorgan and  any other Lender that agrees to
make Swing Line Loans hereunder as contemplated by Section 2.05(g), each in its
capacity as a lender of Swing Line Loans hereunder.

“Swing Line Lender Agreement” has the meaning assigned to such term in Section
2.05(g).

“Swing Line Loan” has the meaning assigned to such term in Section 2.05.

“Swing Line Note” means a promissory note made by a Borrower in favor of a Swing
Line Lender evidencing the Swing Line Loans made by such Swing Line Lender,
substantially in the form of Exhibit G-2.

“SWN Guaranty” has the meaning assigned to such term in Section 2.23.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.





19

 

--------------------------------------------------------------------------------

 

 

“Total Debt” means all Indebtedness of the Parent and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time.

“Total Revolving Credit Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Lenders at such time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the Credit Extensions and the
use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Specified Subsidiary which the Parent
has designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 5.09 and (b) any direct or indirect Subsidiary of
any Specified Subsidiary described in clause (a), in each case that meets the
following requirements:

(i)such Specified Subsidiary shall have no Indebtedness with recourse to the
Parent or any Restricted Subsidiary;

(ii)such Specified Subsidiary is not party to any agreement, contract,
arrangement or understanding with the Parent or any Restricted Subsidiary unless
the terms of any such agreement, contract, arrangement or understanding and
related transactions are no less favorable to the Parent or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Parent; provided that the foregoing provision shall not
prohibit any agreements with respect to administrative and employee services;

(iii)such Specified Subsidiary is a Person with respect to which neither the
Parent nor any of its Restricted Subsidiaries has any direct or indirect
obligation (A) to subscribe for additional capital stock of such Person or
(B) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results (it being understood
that any contractual arrangements between the Parent or any of its Restricted
Subsidiaries and such Specified Subsidiary pursuant to which such Specified
Subsidiary sells products or provides services to the Parent or such Restricted
Subsidiary in the ordinary course of business are not included in this
clause (B));

(iv)such Specified Subsidiary does not, either individually or together with
other Specified Subsidiaries that are designated as Unrestricted Subsidiaries,
own or operate, directly or indirectly, all or substantially all of the assets
of the Parent and its Subsidiaries; and

(v)such Specified Subsidiary does not hold any equity interest in, or any
Indebtedness of, the Parent or any Restricted Subsidiary.

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred by a Restricted Subsidiary as of



20

 

--------------------------------------------------------------------------------

 

 

such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 6.03 or 6.05, the Parent shall be in default of the
applicable covenant. 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” means a Subsidiary of the Parent of which all issued
and outstanding equity interests (excluding directors’ qualifying shares or
similar jurisdictional requirements) is directly or indirectly owned by the
Parent.

Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) with respect
to the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding”.

Accounting Terms; GAAP

.  All references to GAAP and terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Parent notifies the Administrative Agent that the Parent requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under



21

 

--------------------------------------------------------------------------------

 

 

Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any Subsidiary
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

Article II


The Credits

Commitments

.  Subject to the terms and conditions set forth herein, each Lender (severally
and not jointly) agrees to make loans (each, a “Revolving Loan”) to the
Borrowers in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the Total Revolving
Credit Exposure exceeding the Aggregate Commitment or (c) the portion of the
Total Revolving Credit Exposure attributable to Loans made to and Letters of
Credit issued for the account of the Additional Borrowers exceeding the
Additional Borrower Limit.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

Loans and Borrowings

.  Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(a) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith.  Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(b) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e) or to
repay any Swing Line Loan.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 12 Eurodollar Revolving Borrowings outstanding.

(c) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.



22

 

--------------------------------------------------------------------------------

 

 

Requests for Revolving Borrowings

.  To request a Revolving Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone, facsimile transmission or
electronic mail (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the date of the proposed Borrowing.  Each such
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery, facsimile
transmission or electronic mail to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the identity of the Borrower requesting the Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07,
or, in the case of an ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), the identity
of the Issuing Bank that has made such LC Disbursement.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
seven days’ duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Borrowing.

Intentionally Omitted

.

Swing Line Loans

.  Subject to the terms and conditions set forth herein, each Swing Line Lender
agrees to make loans (each such loan, a “Swing Line Loan”) in Dollars to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of all outstanding Swing Line Loans exceeding
$100,000,000, (ii) the Total Revolving Credit Exposure exceeding the Aggregate
Commitment or (iii) the portion of the Total Revolving Credit Exposure
attributable to Loans made to and Letters of Credit issued for the account of
the Additional Borrowers exceeding the Additional Borrower Limit.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swing Line Loans.  Subject to
Section 2.05(c)(ii), each Swing Line Loan shall bear interest at a rate that is
mutually agreeable to the applicable Swing Line Lender and the applicable
Borrower (the “Agreed Swing Line Rate”).



23

 

--------------------------------------------------------------------------------

 

 

(d) To request a Swing Line Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone, facsimile transmission or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
facsimile or electronic mail), not later than 1:00 p.m., New York City time, on
the day of a proposed Swing Line Loan.  Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day), the
deposit account of the applicable Borrower to which funds shall be transferred
by the Swing Line Lender and the amount of the requested Swing Line Loan, which
shall be an integral multiple of $100,000 and not less than $100,000; provided
that a Swing Line Borrowing may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  The Administrative Agent will promptly advise the applicable Swing
Line Lender of any such notice received from a Borrower.  The applicable Swing
Line Lender shall make each Swing Line Loan available to the applicable Borrower
by means of a credit or wire transfer in immediately available funds to the
deposit account of such Borrower specified on the applicable notice (or, in the
case of a Swing Line Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swing Line Loan.

(e) Any Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of each Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Lender make an ABR
Revolving Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans made by such Swing Line Lender to such Borrower that
are then outstanding.  Any such request shall be made in writing (which written
request shall be deemed to be a Borrowing Request for purposes hereof) and in
accordance with the requirements of Section 2.02 (without regard to the minimum
and multiples specified in Section 2.02 for the principal amount of ABR
Revolving Borrowings) and the conditions set forth in Section 4.02, and the
applicable Swing Line Lender shall provide a copy of such request to the
Parent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Borrowing Request available to the Administrative
Agent, for the account of the applicable Swing Line Lender, by wire transfer of
immediately available funds, by 1:00 p.m., New York City time, on the day
specified in such Borrowing Request, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan to the applicable
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable Swing Line Lender.

(i) If for any reason any Swing Line Loan cannot be refinanced by a Borrowing of
Revolving Loans in accordance with Section 2.05(c)(i), the request for ABR
Revolving Loans submitted by a Swing Line Lender as set forth in Section
2.05(c)(i) shall be deemed to be a request by such Swing Line Lender that each
of the Lenders fund its risk participation in the relevant Swing Line Loan and
each such Lender’s payment to the Administrative Agent for the account of such
Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment in
respect of such participation.  From and after the date when the Lenders are
required to make funds available to the Administrative Agent for the account of
the applicable Swing Line Lender for the purpose of funding the Lenders’ risk
participations in any Swing Line Loans made by such Swing Line Lender, such
Swing Line Loans shall bear interest at the rate applicable to ABR Revolving
Borrowings as provided in Section 2.13(a) rather than the applicable Agreed
Swing Line Rate.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of any Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), then such Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to



24

 

--------------------------------------------------------------------------------

 

 

the date on which such payment is immediately available to such Swing Line
Lender at a rate per annum equal to the greater of the Federal Funds Effective
Rate and a rate determined by such Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such Swing Line Lender in connection with
the foregoing.  If such Lender pays such amount, the amount so paid (excluding
the interest and fees referred to in the immediately preceding sentence) shall
constitute such Lender’s Revolving Loan included in the relevant ABR Revolving
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the applicable Swing Line Lender submitted to any
Lender (through the Administrative Agent), with respect to any amounts owing
under this Section 2.05(c)(iii) shall be conclusive absent manifest error.

(iii) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable Swing Line Lender, the applicable
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.05(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made to it, together with interest as provided herein.

(f) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the applicable Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will distribute to
such Lender its Applicable Percentage thereof in the same funds as those
received by such Swing Line Lender.

(g) Each Swing Line Lender shall be responsible for invoicing the applicable
Borrower for interest on the Swing Line Loans made by such Swing Line Lender to
such Borrower.  Until each Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.05 with respect to any Swing Line Loan,
interest in respect of such Lender’s Applicable Percentage of such Swing Line
Loan shall be solely for the account of the applicable Swing Line Lender.

(h) Each Borrower shall make all payments of principal and interest in respect
of each Swing Line Loan made to it by any Swing Line Lender directly to such
Swing Line Lender.

(i) Designation of Additional Swing Line Lenders.  From time to time, the Parent
may, by notice to the Administrative Agent and the Lenders, designate as
additional Swing Line Lenders one or more Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender of any appointment as a
Swing Line Lender hereunder shall be evidenced by an agreement (a “Swing Line
Lender Agreement”), which shall be in a form reasonably satisfactory to the
Parent and the Administrative Agent, and shall be executed by such Lender, the
Parent and the Administrative Agent and, from and after the effective date of
such Swing Line Lender Agreement, (i) such Lender shall have all the rights and
obligations of a Swing Line Lender under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Swing Line Lender” shall be deemed to include such Lender in its capacity as a
Swing Line Lender.

Letters of Credit

.

(j) General.  Subject to the terms and conditions set forth herein, any Borrower
may request the issuance of Letters of Credit denominated in Dollars as the
applicant thereof for the support of



25

 

--------------------------------------------------------------------------------

 

 

its or its Restricted Subsidiaries’ obligations, in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by the applicable Borrower with, any Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.  Each Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Restricted
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Borrowers will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (each
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Restricted
Subsidiary that is an account party in respect of any such Letter of Credit).

(k) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal permitted pursuant to paragraph (c) of this Section)
or extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or transmit by facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to the applicable Issuing Bank and the Administrative Agent, prior to 12:00
Noon, New York City time, at least two (2) Business Days (or such shorter period
of time as the applicable Issuing Bank may agree in its sole discretion) prior
to the requested date of issuance, amendment, renewal or extension, a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit (other than an Existing Letter of Credit).  A
Letter of Credit shall be issued, amended, renewed or extended by an Issuing
Bank only if (and upon issuance, amendment, renewal or extension of each Letter
of Credit the applicable Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the portion of the Total LC Exposure attributable to Letters of Credit
issued by such Issuing Bank will not, unless such Issuing Bank shall so agree in
its sole discretion, exceed the LC Issuance Limit of such Issuing Bank, (ii) the
Total LC Exposure shall not exceed $500,000,000, (iii) the Total Revolving
Credit Exposure will not exceed the Aggregate Commitment and (iv) the portion of
the Total Revolving Credit Exposure attributable to Loans made to, and Letters
of Credit issued for the account of, the Additional Borrowers will not exceed
the Additional Borrower Limit.

(l) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) unless a
later date is otherwise agreed to in writing by the applicable Issuing Bank and
the Administrative Agent, the date one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date (the “LC Expiration Date”);
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods; and provided further that,
subject to Section 2.06(j)(ii), any Borrower may request that an Issuing Bank
issue a Letter of Credit with an expiration date that is after the LC Expiration
Date (including as a result of an automatic renewal of a Letter of Credit for an
additional period that would end after the LC Expiration Date) (each such Letter
of Credit, an “Extended Expiration Letter of Credit”), and such Issuing Bank
may, in its sole discretion, without the consent of the Administrative Agent or
any of the Lenders,



26

 

--------------------------------------------------------------------------------

 

 

agree to issue such Extended Expiration Letter of Credit (it being understood
that no Issuing Bank shall be obligated to issue any Extended Expiration Letter
of Credit).

(m) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Aggregate Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(n) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date such Issuing Bank made such
LC Disbursement not later than 5:00 p.m., New York City time, on the date that
such LC Disbursement is made, if the applicable Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the applicable Borrower prior
to such time on such date, then not later than 5:00 p.m., New York City time, on
the Business Day immediately following the day that the applicable Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the applicable Borrower may, at its election and
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02 or 2.05, as applicable, that such payment be financed with an
ABR Revolving Borrowing or Swing Line Loan in an equivalent amount of such LC
Disbursement and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swing Line Loan.  If the applicable
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the applicable Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swing Line Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC
Disbursement.  Notwithstanding anything to the contrary contained herein, the
Lenders shall not have any obligation to reimburse any Issuing Bank for any LC
Disbursement made under any Extended Expiration Letter of Credit that occurs on
or after the Maturity Date. 



27

 

--------------------------------------------------------------------------------

 

 

(o) Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to any Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable Requirements of Law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, such Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.  The obligations
of the Borrowers under this Agreement and the other Loan Documents regarding
Letters of Credit, including this Section 2.06, shall survive after the Maturity
Date and termination of this Agreement for so long as any LC Exposure
exists.  Each Borrower further agrees that, if any Extended Expiration Letters
of Credit issued for the account of such Borrower are outstanding on the date
that is 30 days prior to the Maturity Date, such Borrower will, promptly upon
request of the Administrative Agent or the applicable Issuing Bank, enter into
such agreements, in form and substance reasonably acceptable to the
Administrative Agent or such Issuing Bank, as applicable, and such Borrower as
the Administrative Agent or such Issuing Bank may reasonably require to govern
(from and after the Maturity Date) the administration of the Extended Expiration
Letters of Credit and the Issuing Bank LC Collateral Account requirements, as
applicable, such Borrower’s reimbursement obligations and other obligations with
respect thereto, and such other provisions as the Administrative Agent or such
Issuing Bank may reasonably require.

(p) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone, facsimile
transmission or electronic mail (and, in the case of telephonic notice, promptly
confirmed by facsimile or electronic mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in



28

 

--------------------------------------------------------------------------------

 

 

giving such notice shall not relieve the Borrowers of their obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(q) Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at a rate per annum equal to (i) for any day prior to the date on
which such payment by the applicable Borrower is due in accordance with
paragraph (e) of this Section, the Federal Funds Effective Rate and
(b) thereafter, the rate per annum then applicable to ABR Revolving Loans
plus 2%.  Interest accrued pursuant to this paragraph shall be for the account
of the applicable Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the applicable Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(r) Termination of an Issuing Bank.  Any Issuing Bank may be terminated at any
time upon not less than ten (10) Business Days’ prior written notice by the
Parent to the Administrative Agent and such Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such termination of an Issuing
Bank.  After the termination of an Issuing Bank hereunder, such Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such termination, but shall not be required to
amend, renew or extend any such Letter of Credit or to issue additional Letters
of Credit.

Cash Collateralization

.  If the Parent is required to deposit cash collateral pursuant to
Section 2.09(d),  2.11 or 7.02, it will establish on or prior to such date, and
thereafter maintain so long as any Letter of Credit is outstanding or any amount
is payable to any Issuing Bank or the Lenders in respect of any Letter of
Credit, a special collateral account pursuant to arrangements satisfactory to
the Administrative Agent (the “LC Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Section 9.01, in the name of
the Parent but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders, and in which neither the Parent nor any other
Borrower shall have any interest.  The Parent hereby pledges, assigns and grants
to the Administrative Agent, on behalf of and for the ratable benefit of the
Lenders and the Issuing Banks, a security interest in all of the Parent’s right,
title and interest in and to all funds which may from time to time be on deposit
in the LC Collateral Account, to secure the prompt and complete payment and
performance of the Obligations.  The Administrative Agent will invest any funds
on deposit from time to time in the LC Collateral Account in certificates of
deposit of JPMorgan having a maturity not exceeding 30 days.  Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements made by the Issuing Banks for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the Total LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposures representing greater than
50% of the Total LC Exposure), be applied to satisfy other Obligations.  If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount shall be returned
to the Borrowers within three (3) Business Days after all Events of Default have
been cured or waived.  If a Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11, such amount shall be returned to
the applicable Borrower to the extent that, after giving effect to such return,
the Total Revolving Credit Exposure would not exceed the Aggregate Commitment
and no Default or Event of Default shall have occurred and be continuing.  The
Administrative Agent agrees that when all Obligations have been paid in full and
all Letters of Credit have expired or been terminated, the Administrative Agent
will deliver all remaining funds in the LC Collateral Account to the Parent (or
such other Person as is entitled thereto under applicable



29

 

--------------------------------------------------------------------------------

 

 

Requirements of Law).  If the Administrative Agent determines that any Person
other than the Parent is entitled to such remaining funds, the Administrative
Agent shall use reasonable efforts to give the Parent notice of such
determination in advance of delivering such funds to any other Person, but the
Administrative Agent shall have no liability for the failure to deliver such
notice.

(i) If, on the Maturity Date, any Extended Expiration Letters of Credit remain
outstanding, each Borrower for whose account an Extended Expiration Letter of
Credit has been issued shall deposit on such date in an account with each
Issuing Bank that has issued any such Extended Expiration Letter of Credit, in
the name of such Issuing Bank and for the benefit of such Issuing Bank (each, an
“Issuing Bank LC Collateral Account”), an amount in cash equal to 100% of the
aggregate face amount of all outstanding Extended Expiration Letters of Credit
issued by such Issuing Bank for the account of such Borrower.  Any such deposits
pursuant to this paragraph (j)(ii) shall be held by each applicable Issuing Bank
in its Issuing Bank LC Collateral Account as collateral for the obligation of
the applicable Borrower to reimburse such Issuing Bank for LC Disbursements made
by such Issuing Bank under each Extended Expiration Letter of Credit issued by
such Issuing Bank for the account of such Borrower.  Each Issuing Bank shall
have the exclusive dominion and control, as defined in the Uniform Commercial
Code of the State of New York, including the exclusive right of withdrawal, over
its Issuing Bank LC Collateral Account.  Each Borrower hereby pledges, assigns
and grants to the applicable Issuing Bank a security interest in all of such
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the LC Collateral Account maintained by such Issuing Bank
in respect of Extended Expiration Letters of Credit issued for the account of
such Borrower, to secure the prompt and complete payment and performance of the
Obligations in respect of such Extended Expiration Letters of Credit.  No
Issuing Bank shall have any obligation to pay interest on the investment of such
deposits; provided that each Issuing Bank shall invest such deposits in
certificates of deposit of such Issuing Bank having a maturity not exceeding 30
days.  Moneys in each Issuing Bank LC Collateral Account shall be applied by the
applicable Issuing Bank to reimburse such Issuing Bank for LC Disbursements made
by such Issuing Bank in respect of Extended Expiration Letters of Credit for
which it has not been reimbursed.  Upon the cancellation, surrender, or payment
of each Extended Expiration Letter of Credit for which cash collateral was
provided pursuant to this Section 2.06(j)(ii), the Issuing Bank that issued such
Extended Expiration Letter of Credit shall promptly release cash collateral to
the applicable Borrower in the amount of the LC Exposure that is no longer
outstanding as a result thereof, together with the amount of all corresponding
fees with respect to such Extended Expiration Letter of Credit that will no
longer become payable.

(s) Designation of Additional Issuing Banks.  From time to time, the Parent may,
by notice to the Administrative Agent and the Lenders, designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Lender of any appointment as an Issuing
Bank hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form reasonably satisfactory to the Parent and the
Administrative Agent, shall set forth the LC Issuance Limit of such Lender and
shall be executed by such Lender, the Parent and the Administrative Agent and,
from and after the effective date of such Issuing Bank Agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank.

(t) Existing Letters of Credit.  On the Effective Date, each of the Existing
Letters of Credit shall be deemed to have been issued as a Letter of Credit
under this Agreement by the applicable Issuing Bank, and such Issuing Bank shall
be deemed, without further action by any party hereto, to have granted to each
of the Lenders, and each Lender shall be deemed, without further action by any
party hereto, to have acquired from such Issuing Bank, a participation (on the
terms specified in this Section 2.06) in each Existing Letter of Credit equal to
such Lender’s Applicable Percentage thereof. 



30

 

--------------------------------------------------------------------------------

 

 

Concurrently with such sale of participations, the participations granted
pursuant to the terms of the Existing Credit Agreement to the lenders party
thereto shall be automatically cancelled without further action by any of the
parties hereto.  Each Lender acknowledges and agrees that its obligation to
acquire participations in Existing Letters of Credit pursuant to this paragraph
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Aggregate Commitment, and that each payment by a Lender in
respect of such participations shall be made without any offset, abatement,
withholding or reduction whatsoever.

Funding of Borrowings

.  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that Swing
Line Loans shall be made as provided in Section 2.05.  The Administrative Agent
will make such Loans available to the applicable Borrower by promptly remitting
the amounts so received, in like funds, to an account of such Borrower
designated by such Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank. 

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any Borrowing of
ABR Revolving Loans, prior to 2:00 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with this
paragraph (a) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to the Loans comprising such Borrowing.  If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by a Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

Interest Elections

.  Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swing Line Borrowings,
which may not be converted or continued.



31

 

--------------------------------------------------------------------------------

 

 

(u) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone, facsimile
transmission or electronic mail by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile
transmission or electronic mail to the Administrative Agent of a written
Interest Election Request signed by the applicable Borrower.  Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).

(v) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(w) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(x) If any Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Parent, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Termination and Reduction of Commitments

.  Unless previously terminated, the Aggregate Commitment shall terminate on the
Maturity Date (as it may be extended with respect to some or all of the
Commitments pursuant to Section 2.22).



32

 

--------------------------------------------------------------------------------

 

 

(y) The Parent may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and (ii) the Parent shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Total Revolving
Credit Exposure would exceed the Aggregate Commitment.

(z) The Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Parent pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Parent may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Parent (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(aa) On any date on which a Change of Control occurs, (i) the Aggregate
Commitment shall be automatically and immediately reduced to zero, (ii) the
Borrowers shall prepay all Revolving Loans and all Swing Line Loans then
outstanding, together with all accrued interest thereon and all other
Obligations and (iii) the Parent shall pay to the Administrative Agent an amount
in immediately available funds, which funds shall be held in the LC Collateral
Account, equal to the excess of (A) the Total LC Exposure at such time over
(B) the amount on deposit in the LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “LC Collateral Shortfall
Amount”).

Repayment of Loans; Evidence of Debt

.  Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date and
(ii) to each Swing Line Lender the then unpaid principal amount of each Swing
Line Loan made by such Swing Line Lender to such Borrower on the Maturity Date;
provided that on each date that a Revolving Borrowing is made, each Borrower
shall repay all Swing Line Loans made to such Borrower that are then
outstanding.

(bb) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(cc) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(dd) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.



33

 

--------------------------------------------------------------------------------

 

 

(ee) Any Lender may request that Loans made by it be evidenced by a Note.  In
such event, each Borrower shall prepare, execute and deliver to such Lender a
Revolving Note or a Swing Line Note, as applicable, payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns).  Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Prepayment of Loans

.  The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11.  The applicable Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swing Line Loan,
the applicable Swing Line Lender) by telephonic notice (promptly confirmed by
hand delivery, facsimile transmission or electronic mail of such request) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 1:00 p.m., New York City time, on the date
of prepayment or (iii) in the case of prepayment of a Swing Line Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Aggregate Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09.  Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.  If at any time the Total
Revolving Credit Exposure exceeds the Aggregate Commitment, the Borrowers shall
as soon as practicable (and in any event within two (2) Business Days), prepay
Borrowings and/or cash collateralize the Total LC Exposure by depositing funds
into the LC Collateral Account in an aggregate principal amount sufficient to
cause the Total Revolving Credit Exposure to be less than or equal to the
Aggregate Commitment.

Fees

.  The Parent agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Rate on the daily
amount of the Available Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Aggregate Commitment terminate, commencing on the first such date to occur after
the date hereof; provided that any commitment fees accruing after the date on
which the Aggregate Commitment terminate shall be payable on demand.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(ff) The Parent agrees to pay (i) to the Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage, a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s



34

 

--------------------------------------------------------------------------------

 

 

Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank, for its own account, a letter of credit fee
with respect to each Extended Expiration Letter of Credit issued by such Issuing
Bank, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such available to be drawn under such Extended Expiration Letter of
Credit during the period from and including the Maturity Date to but excluding
the date on which such Extended Expiration Letter of Credit expires or
terminates, and (iii) to each Issuing Bank, for its own account, a fronting fee
with respect to each Letter of Credit issued by such Issuing Bank, which shall
accrue at a rate per annum as separately agreed upon by the Parent and such
Issuing Bank on the average daily amount of the Total LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Aggregate Commitment and the date on which there ceases to be
any LC Exposure attributable to Letters of Credit issued by such Issuing Bank,
as well as such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third (3rd) Business Day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Aggregate Commitment terminates
and any such fees accruing after the date on which the Aggregate Commitment
terminates shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(gg) The Parent agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Parent and the Administrative Agent.

(hh) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.

Interest

.  The Loans comprising each ABR Revolving Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(ii) The Loans comprising each Eurodollar Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(jj) Swing Line Loans shall bear interest at the rates specified in
Section 2.05.

(kk) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Parent (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder; provided that, during the existence of any Event of Default described
in Section 7.01(g) or 7.01(h), the interest rates set forth in clauses (i) and
(ii) shall be applicable to all Loans and other amounts outstanding hereunder
without any election or action on the part of the Administrative Agent or any
Lender.



35

 

--------------------------------------------------------------------------------

 

 

(ll) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitment;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(mm) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Alternate Rate of Interest

.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(nn) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

(oo) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Increased Costs

.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection



36

 

--------------------------------------------------------------------------------

 

 

Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Parent will pay (or will cause the applicable Additional Borrower to
pay) to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(pp) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Parent will pay (or will cause the applicable Additional Borrower to pay) to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered; provided
that such Lender or such Issuing Bank is generally seeking, or intends generally
to seek, compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender or Issuing Bank has the right under such
similar credit facilities to do so) with respect to such Change in Law regarding
capital or liquidity requirements.

(qq) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, setting forth in reasonable detail the calculation of such amount or
amounts, shall be delivered to the Parent and shall be rebuttable presumptive
evidence of such amount or amounts.  The Parent shall pay (or shall cause the
applicable Additional Borrower to pay) such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

(rr) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Parent shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11),



37

 

--------------------------------------------------------------------------------

 

 

(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11 and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Parent pursuant to Section 2.19, then,
in any such event, the Parent shall compensate (or shall cause the applicable
Additional Borrower to compensate) each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Parent and shall be conclusive absent manifest error.  The
Parent shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

Taxes

.   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Requirements of Law.  If any applicable Requirements of Law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Requirements of Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(ss) Payment of Other Taxes by the Borrowers.  Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Requirements
of Law, or at the option of the Administrative Agent timely reimburse it for,
Other Taxes.

(tt) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(uu) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Parent by a Lender (with a copy to
the



38

 

--------------------------------------------------------------------------------

 

 

Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(vv) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(ww) Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Parent and the Administrative Agent, at the time
or times reasonably requested by the Parent or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Parent
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Parent or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Requirements of Law or
reasonably requested by the Parent or the Administrative Agent as will enable
the Parent or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(i) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:

(A)

any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable:



39

 

--------------------------------------------------------------------------------

 

 

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)

executed originals of IRS Form W-8ECI;

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Requirements of
Law as a basis for claiming exemption from or a reduction in U.S. Federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit such Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D)

if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to each Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative



40

 

--------------------------------------------------------------------------------

 

 

Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(xx) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(yy) Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(zz) Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable Requirements of Law”
includes FATCA.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.  Except as provided in Section 2.06(e), each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 1111 Fannin, 10th
Floor, Houston, Texas 77002, except payments to be made directly to any Issuing
Bank or any Swing Line Lender as expressly provided herein, and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the



41

 

--------------------------------------------------------------------------------

 

 

date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in Dollars.

(aaa) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(bbb) Each Borrower hereby irrevocably authorizes the Administrative Agent to
charge any deposit account of such Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder.

(ccc) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swing Line Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swing Line Loans and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swing Line Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swing Line Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements and Swing Line Loans to any assignee or
participant, other than to the Parent or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply).  Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against such Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of such Borrower in the amount of such
participation.

(ddd) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due.  In
such event, if the applicable Borrower has not in fact made such payment, then
each of the Lenders or the applicable Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.



42

 

--------------------------------------------------------------------------------

 

 

(eee) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, any Swing Line Lender or any Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

Mitigation Obligations; Replacement of Lenders

.  If any Lender requests compensation under Section 2.15, or any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Parent
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(fff) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender is a
Non-Consenting Lender or (v) any Lender is a Non-Extending Lender, then the
Parent may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Parent shall have received the prior written consent of the Administrative Agent
(and if a Commitment is being assigned, each Issuing Bank and each Swing Line
Lender), which consent shall not unreasonably be withheld, conditioned or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and participations in LC
Disbursements and Swing Line Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Parent or the
applicable Additional Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.  An assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Parent, the Administrative Agent and the assignee, and the Lender required
to make such assignment and delegation need not be a party thereto (it being
understood and agreed that such Lender shall not be deemed to make the
representations and warranties in such Assignment and Assumption if such Lender
has not executed such Assignment and Assumption).

Increases in Aggregate Commitment

. 



43

 

--------------------------------------------------------------------------------

 

 

(ggg) Subject to the terms and conditions set forth herein, the Parent shall
have the right to cause from time to time (but not more than twice in any
calendar year) an increase in the Aggregate Commitment (a “Commitment Increase”)
by allowing one or more existing Lenders to increase their respective
Commitments (each, an “Increasing Lender”) and/or by adding to this Agreement
one or more additional financial institutions that are not already Lenders
hereunder (each, an “Additional Lender”); provided that (i) each Commitment
Increase shall be in an amount that is not less than $25,000,000, (ii) no
Commitment Increase shall cause the Aggregate Commitment to exceed
$2,500,000,000, (iii) no Additional Lender shall be added as a party hereto
without the written consent of the Administrative Agent, each Issuing Bank and
each Swing Line Lender (not to be unreasonably withheld, conditioned or
delayed), (iv) if a Commitment Increase involves any Increasing Lender, the
Borrowers and such Increasing Lender shall execute an agreement substantially in
the form of Exhibit B hereto and (v) if a Commitment Increase involves any
Additional Lender, the Borrowers and such Additional Lender shall execute an
agreement substantially in the form of Exhibit C hereto.  No Lender’s Commitment
shall be increased without such Lender’s prior written consent (which consent
may be given or withheld in such Lender’s sole and absolute discretion).  No
consent of any Lender (other than the Lenders participating in the Commitment
Increase) shall be required for any Commitment Increase. 

(hhh) Each Commitment Increase pursuant to this Section 2.20 shall become
effective on the date agreed by the Parent, the Administrative Agent and the
relevant Increasing Lenders and/or Additional Lenders, and the Administrative
Agent shall notify each Lender thereof.  Notwithstanding the foregoing, no
Commitment Increase shall become effective under this paragraph unless (i) on
the proposed date of the effectiveness of such Commitment Increase, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer and (ii) the
Administrative Agent shall have received such documents and opinions consistent
with those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
Commitment Increase as the Administrative Agent may reasonably request.

(iii) On the effective date of any Commitment Increase, (i) each relevant
Increasing Lender and Additional Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Commitment
Increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) each Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans made to such Borrower as of the date of any Commitment Increase
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by such Borrower
in accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Parent pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.  Notwithstanding the
foregoing and any other provision of this Agreement to the contrary, the parties
hereto agree that, in connection with any Commitment Increase, the
Administrative Agent, the Borrowers, each relevant Increasing Lender and each
relevant Additional Lender may make arrangements satisfactory to such parties to
cause each such Increasing Lender and Additional Lender to temporarily hold risk
participations in the outstanding Revolving Loans of the other Lenders (rather
than fund its Applicable Percentage of all outstanding Revolving Loans
concurrently with the effectiveness of such Commitment Increase) with a view
toward minimizing breakage costs and transfers of funds in connection with such
Commitment Increase.   



44

 

--------------------------------------------------------------------------------

 

 

Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(jjj) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(kkk) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(lll) if any Swing Line Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.05(c)) and LC Exposure (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.06(d) or (e)) of such Defaulting
Lender shall be reallocated (effective as of the date such Lender becomes a
Defaulting Lender) among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (for the purposes of such reallocation, such
Defaulting Lender’s Commitment shall be disregarded in determining the
non-Defaulting Lenders’ respective Applicable Percentages), but only to the
extent that (A) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swing Line Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments, (B) after
giving effect to any such reallocation, no non-Defaulting Lender’s Revolving
Credit Exposure shall exceed such non-Defaulting Lender’s Commitment and (C) no
Default or Event of Default has occurred and is continuing at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent shall, within three (3) Business Days
following written notice by the Administrative Agent, (x) first, prepay such
Defaulting Lender’s Swing Line Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and (y) second, cash collateralize,
for the benefit of the applicable Issuing Banks, the Parent’s obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such Defaulting Lender’s
LC Exposure is outstanding;

(iii) if the Parent cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Parent shall not be required to
pay any participation fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages after giving effect to
such reallocation; and



45

 

--------------------------------------------------------------------------------

 

 

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Banks, ratably based on the portion of such LC Exposure
attributable to Letters of Credit issued by each such Issuing Bank, until and to
the extent that such LC Exposure is reallocated and/or cash collateralized
pursuant to clause (i) or (ii) above; and

(mmm) so long as such Lender is a Defaulting Lender, no Swing Line Lender shall
be required to fund any Swing Line Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Parent in accordance with Section 2.21(c),
and participating interests in any such newly made Swing Line Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(c)(i) (and such Defaulting
Lender shall not participate therein).

In the event that the Administrative Agent, the Parent, each Swing Line Lender
and each Issuing Bank agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.21 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, each Swing Line Lender, each Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.

Extension of Maturity Date

.

(nnn) Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of the Effective Date, beginning with the first anniversary of the
Effective Date, and on not more than two occasions, the Parent may, upon written
notice to the Administrative Agent (which shall promptly notify the Lenders),
request a one-year extension of the Maturity Date then in effect.  Prior to the
earlier of (i) 30 days after delivery of such notice by the Administrative Agent
to the Lenders and (ii) three (3) Business Days prior to the then existing
Maturity Date, each Lender shall notify the Administrative Agent whether or not
it consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Parent and the Lenders of the
Lenders’ responses to each such request.

(ooo) The Maturity Date shall be extended only if the Required Lenders
(calculated prior to giving effect to any replacements of Non-Extending Lenders
pursuant to Section 2.19(b)) have consented thereto, whereupon the Maturity Date
shall be extended to the date which is one year after the Maturity Date in
effect prior to such extension.  The Administrative Agent shall promptly notify
the Lenders of such extension, specifying the date on which such extension shall
become effective (the “Extension Effective Date”) and the new Maturity Date.  As
a condition precedent to such extension, the Parent shall deliver to the
Administrative Agent a certificate of the Parent dated as of the Extension
Effective Date and signed by an Authorized Officer (i) certifying and attaching
the resolutions adopted by



46

 

--------------------------------------------------------------------------------

 

 

the Borrowers approving or consenting to such extension and (ii) certifying that
(A) before and after giving effect to such extension, the representations and
warranties contained in Article III and in the other Loan Documents made by it
are true and correct in all material respects on and as of the Extension
Effective Date (or, in the case of any such representations and warranties that
are qualified as to materiality in the text thereof, such representations and
warranties shall be true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date,
(B) as of the Extension Effective Date, both before and immediately after giving
effect to such extension, no Default or Event of Default has occurred and is
continuing, (C) as of the Extension Effective Date, since the date of the most
recent audited financial statements of the Parent furnished or deemed furnished
to the Administrative Agent pursuant to Section 5.01(a), there shall not have
occurred any material adverse condition or material adverse change in or
affecting the business, property, financial condition or results of operations
of the Parent and its Restricted Subsidiaries, taken as a whole, and (D) as of
the Extension Effective Date, except as disclosed in the Parent’s filings with
the SEC, in the Parent’s judgment, there are no actions at law or in equity
pending or, to the Knowledge of the Parent, threatened involving the likelihood
of any judgment or liability against the Parent or any Restricted Subsidiary
which would reasonably be expected to have a Material Adverse Effect.

(ppp) Notwithstanding any extension of the Maturity Date pursuant to this
Section 2.22, each Non-Extending Lender that has not been replaced by another
Lender pursuant to Section 2.19(b) prior to the applicable Extension Effective
Date shall continue to be subject to the Maturity Date in effect prior to giving
effect to such extension (the “Existing Maturity Date”), and references herein
to the “Maturity Date”, as to such Non-Extending Lender, shall be deemed to
refer to the Existing Maturity Date.  On the Existing Maturity Date, each
Borrower shall repay the unpaid principal amount of each Revolving Loan made to
such Borrower and owing to each Non-Extending Lender, together with all accrued
and unpaid interest thereon, and pay all other obligations accrued or owing
hereunder to each Non-Extending Lender as of the Existing Maturity Date, and the
LC Exposure of each Non-Extending Lender shall be reallocated (effective as of
the Existing Maturity Date) among the extending Lenders in accordance with their
respective Applicable Percentages (for the purposes of such reallocation, the
Non-Extending Lenders’ Commitments shall be disregarded in determining the
extending Lenders’ respective Applicable Percentages), but only to the extent
that after giving effect to any such reallocation, no extending Lender’s
Revolving Credit Exposure shall exceed such extending Lender’s Commitment.

Additional Borrowers

. 

(qqq) From time to time, the Parent may cause one or more additional
Subsidiaries formed under the laws of a jurisdiction located in the United
States of America or Canada engaged in midstream businesses to become party to
this Agreement as an additional borrower (an “Additional Borrower”) by
delivering, or causing to be delivered, to the Administrative Agent in respect
of each applicable Subsidiary, the following: (i) an Additional Borrower
Accession Agreement substantially in the form of Exhibit I attached hereto (an
“Additional Borrower Accession Agreement”), duly executed by the Parent and such
Subsidiary (the date of each such Additional Borrower Accession Agreement being
referred to herein as an “Additional Borrower Accession Date”, which date shall
be at least ten (10) Business Days (or such lesser period as may be reasonably
acceptable to the Administrative Agent) after the Parent provides notice to the
Administrative Agent of its intention to cause such Subsidiary to become an
Additional Borrower hereunder), (ii) a guaranty by the Parent of the obligations
of the Additional Borrower under the Loan Documents, substantially in the form
of Exhibit J attached hereto (a “SWN Guaranty”), (iii) each of the documents or
other closing deliverables specified in Section 4.01 that would have been
required to be delivered by or on behalf of such Subsidiary had such Subsidiary
been an Additional Borrower on the Effective Date, each such deliverable to be
dated as of the applicable Additional Borrower Accession Date unless otherwise
agreed by the Administrative Agent and in form



47

 

--------------------------------------------------------------------------------

 

 

and substance reasonably satisfactory to the Administrative Agent, (iv) Notes
dated as of the applicable Additional Borrower Accession Date, duly executed by
such Subsidiary and payable to each Lender for which an existing Note is
outstanding on such Additional Borrower Accession Date, (v) if such Subsidiary
is a Foreign Subsidiary, evidence reasonably satisfactory to the Administrative
Agent that such Subsidiary shall have appointed a Person reasonably satisfactory
to the Administrative Agent as the designee, appointee and agent of such
Subsidiary to receive, for and on behalf of such Subsidiary, service of process
in the State of New York in any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document, and (vi) such other
approvals, opinions or documents as the Administrative Agent may reasonably
request; provided that no Subsidiary may become an Additional Borrower hereunder
pursuant to this Section 2.23(a) if a Default or Event of Default shall have
occurred and be continuing on the applicable Additional Borrower Accession Date
or shall result from the joinder of such Subsidiary as an Additional Borrower on
such Additional Borrower Accession Date.  Without limiting the foregoing, if the
designation of any additional Subsidiary as an Additional Borrower hereunder
obligates the Administrative Agent or any Lender to comply with “know your
customer” or similar regulatory requirements and the information necessary for
such compliance is not already available to the Administrative Agent or such
Lender, as applicable, the Parent shall, promptly upon the request of the
Administrative Agent or such Lender, as applicable, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or
such Lender, as applicable, in order for it to comply with all “know your
customer” and/or similar identification procedures required under all applicable
Requirements of Law.

(rrr) A Subsidiary in respect of which the Parent has delivered an Additional
Borrower Accession Agreement to the Administrative Agent shall become an
Additional Borrower and, as such, shall have all of the rights and obligations
of a Borrower hereunder (subject to paragraph (c) below).

(sss) Notwithstanding anything to the contrary contained herein, the portion of
the Total Revolving Credit Exposure attributable to Loans made to and Letters of
Credit issued for the account of the Additional Borrowers shall never exceed the
Additional Borrower Limit at any time outstanding.

(ttt) From time to time, the Parent may cause any Additional Borrower to cease
to be a Borrower hereunder by delivering to the Administrative Agent a notice to
such effect, specifying the identity of the applicable Additional Borrower and
the proposed date on which such Additional Borrower shall no longer be a
Borrower hereunder, which date shall be no earlier than three Business Days
after delivery of such notice (each such date being referred to herein as a
“Borrower Removal Date”); provided that no Additional Borrower may cease to be a
Borrower hereunder pursuant to this Section 2.23(d) if (i) there are any
outstanding Loans made to such Additional Borrower (unless the obligation to
repay the principal of and interest on such Loans in accordance with the terms
hereof is expressly assumed by the Parent pursuant to documentation satisfactory
to the Administrative Agent), (ii) there are any outstanding Letters of Credit
issued for the account of such Additional Borrower (unless the obligation to
reimburse LC Disbursements under such Letters of Credit, and to pay fees in
respect of such Letters of Credit, in each case in accordance with the terms
hereof is expressly assumed by the Parent pursuant to documentation satisfactory
to the Administrative Agent) or (iii) a Default or Event of Default shall have
occurred and be continuing on the applicable Borrower Removal Date, or shall
result from such Additional Borrower ceasing to be a Borrower hereunder on such
Borrower Removal Date.  Upon satisfaction of the conditions set forth in the
preceding sentence, on the applicable Borrower Removal Date, the applicable
Additional Borrower shall no longer be a “Borrower” or a “Loan Party” hereunder
or under any other Loan Document.



48

 

--------------------------------------------------------------------------------

 

 

Article III


Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

Organization; Powers

.  The Parent and each of its Restricted Subsidiaries are duly organized or
validly formed, validly existing and in good standing under the laws of the
jurisdictions of their organization or formation and have all requisite
authority to conduct their respective businesses in each jurisdiction in which
the failure to have such authority, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  The Parent and each
of its Restricted Subsidiaries have full power and authority to carry on their
business as now conducted.

Authorization and Validity

.  Each Loan Party has the power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
thereunder.  The execution and delivery by each Loan Party of the Loan Documents
to which it is a party have been duly authorized by proper organizational
proceedings, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or law, and
obligations of good faith and fair dealing.

Financial Condition

.  The consolidated financial statements of the Parent and its Subsidiaries as
of December 31, 2012 and September 30, 2013 (which were heretofore delivered to
the Administrative Agent and the Lenders) were prepared in accordance with GAAP
in effect on the date such statements were prepared (subject to normal year-end
audit adjustments and the absence of footnotes in the case of the September 30,
2013 financial statements) and fairly present the financial position of the
Parent and its consolidated Subsidiaries at such dates and the consolidated
results of their operations and their consolidated cash flows for the periods
then ended.

[Intentionally Omitted]

 .

ERISA

.  Each Plan is in material compliance with, and has been administered in
material compliance with, all applicable provisions of ERISA, the Code and any
other applicable federal or state law, except where the failure to so comply
would not (individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect, and no event or condition has occurred and is
continuing as to which the Parent is under an obligation to furnish a report to
the Administrative Agent and the Lenders under Section 5.01(e) and which would
reasonably be expected (individually or in the aggregate) to have a Material
Adverse Effect.

Defaults

.  No Default or Event of Default has occurred and is continuing.

Accuracy of Information

.  No written information, exhibit or report (other than projections and
information of a general economic or industry-specific nature) furnished by the
Parent or any Subsidiary to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder or under any other
Loan Document, when taken as a whole, contains any material misstatement of fact
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances under which such statements
are made and (b) all projections furnished by the Parent or any Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder or under any other



49

 

--------------------------------------------------------------------------------

 

 

Loan Document, when taken as a whole, have been or will be prepared in good
faith based upon reasonable assumptions at the time such projections were so
furnished.

Regulation U

.  Neither the Parent nor any Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  Margin Stock constitutes less than 25% of
the consolidated assets of the Parent and its Subsidiaries which are subject to
any limitation on sale or pledge or any other restriction hereunder.  No part of
the proceeds of any Loan will be used to purchase or carry any Margin Stock in
violation of Regulation U or for any other purpose that entails a violation of
Regulation U.

Taxes

.  The Parent and its Subsidiaries have filed all United States federal tax
returns and all other material tax returns which, to the Knowledge of the
Parent, are required to be filed and have paid all taxes due pursuant to said
returns and all taxes due pursuant to any assessment received by the Parent or
any Subsidiary, except (a) for such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided in accordance
with GAAP and (b) to the extent that the failure to pay such taxes would not
reasonably be expected to result in a Material Adverse Effect.

Liens

.  There are no Liens on any of the properties or assets of the Parent or any
Restricted Subsidiary except (i) Permitted Liens and (ii) with respect to
properties and assets other than Productive Properties, Principal Transmission
Facilities and the stock of any Subsidiary, Liens that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse
Effect.  All easements, rights of way, licenses and other real property rights
required for operation of the businesses of the Parent and its Restricted
Subsidiaries are owned free and clear of any Lien, other than Permitted Liens
and Liens that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Litigation

.  As of the Effective Date, except as disclosed in the Parent’s filings with
the SEC, in the Parent’s judgment, there are no actions at law or in equity
pending or, to the Knowledge of the Parent, threatened involving the likelihood
of any judgment or liability against the Parent or any Subsidiary which would
reasonably be expected to have a Material Adverse Effect.

No Conflict

.  Neither the execution and delivery by each Loan Party of the Loan Documents
to which it is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will conflict with or
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under (a) the charter or bylaws of the Parent or any
Subsidiary, (b) any material indenture, loan agreement or other agreement or
instrument to which the Parent or any Subsidiary is a party or by which it may
be bound, or (c) result in creation of any Lien on any property of the Parent or
any Subsidiary.

Approvals

.  No consent or authorization of, filing with, or any other act by or in
respect of any Person is required in connection with the enforceability,
execution, delivery, performance or validity of this Agreement or the
transactions contemplated hereby, except such as have been obtained or made and
are in full force and effect and such matters relating to performance as would
ordinarily be done in the ordinary course of business after the Effective Date.

Investment Company Status

.  No Loan Party is an “investment company” or “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.



50

 

--------------------------------------------------------------------------------

 

 

Compliance with Laws and Orders

.  The Parent and its Restricted Subsidiaries have all franchises, licenses and
permits necessary for the conduct of their respective businesses, and are in
compliance with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which they or their respective properties are
subject, except to the extent that failure to have, maintain or comply with any
of the foregoing, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Anti-Terrorism Laws

.  Each of the Parent and its Subsidiaries is in compliance in all material
respects with all Anti-Terrorism Laws applicable to it or its properties.

Anti-Corruption Laws and Sanctions

.  The Parent has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent and its Subsidiaries and, to the
Knowledge of the Parent, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Parent or any Subsidiary, or (b) to the
Knowledge of the Parent, any of the directors, officers, employees or agents of
the Parent or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Credit Extension, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

Article IV


Conditions

Effective Date

.  The obligations of the Lenders to make Loans and of each Issuing Bank to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement,
(ii) Revolving Notes executed by the Parent and payable to each Lender
requesting (at least one Business Day prior to the Effective Date) a Revolving
Note, duly completed and dated the Effective Date and (iii) a Swing Line Note
executed by the Parent and payable to each Swing Line Lender on the Effective
Date, duly completed and dated the Effective Date.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Latham & Watkins LLP, counsel for the Parent, covering such matters
relating to the Parent, the Loan Documents and the transactions contemplated
hereby as the Administrative Agent shall reasonably request.  The Parent hereby
requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received a certificate of the secretary
or assistant secretary of the Parent, dated the Effective Date, certifying:

(i) that attached to such certificate are (A) a true and complete copy of the
certificate of incorporation and bylaws of the Parent, as in full force and
effect on the Effective Date, and (B) a true and complete copy of a certificate
from the appropriate Governmental Authority of the



51

 

--------------------------------------------------------------------------------

 

 

jurisdiction of incorporation of the Parent certifying that the Parent is
validly existing and in good standing in such jurisdiction, dated a recent date
prior to the Effective Date;

(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors of the Parent authorizing the
execution, delivery and performance of the Loan Documents to which the Parent is
or is intended to be a party and the obtaining of extensions of credit under
this Agreement; and

(iii) as to the incumbency and specimen signature of each officer of the Parent
executing the Loan Documents to which the Parent is or is intended to be a
party;

(d) The Administrative Agent shall have received a certificate of an Authorized
Officer of the Parent dated the Effective Date, certifying:

(i) that the representations and warranties of the Parent set forth in this
Agreement are true and correct on and as of the Effective Date;

(ii) that at the time of and immediately after giving effect to the Credit
Extensions to be made on the Effective Date, no Default or Event of Default has
occurred and is continuing; and

(iii) as to the matters described in paragraph (g) below.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the principal of and interest on all loans and other
obligations accrued or owing under the Existing Credit Agreement (whether or not
then due) shall have been paid in full and all commitments thereunder shall have
been terminated (which payment and termination may be contemporaneous with the
satisfaction of the conditions under this Section 4.01 and the application of
proceeds of any Borrowings to occur on the Effective Date); provided that, the
foregoing shall not be construed to require the termination of any of the
Existing Letters of Credit.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that, contemporaneously with the Effective Date, all of the
guarantees provided by Subsidiaries of the Parent under the Existing Indentures
shall be released and discharged.

(g) There shall not have occurred any material adverse condition or material
adverse change in or affecting the business, property, financial condition or
results of operations of the Parent and its Subsidiaries, taken as a whole,
since December 31, 2012.

(h) If requested by the Administrative Agent or any Lender at least five (5)
Business Days prior to the Effective Date, the Administrative Agent or such
Lender shall have received all documentation and other information required by
regulatory authorities or as may be required by the internal policies of the
Administrative Agent or such Lender with respect to the Parent under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

(i) The Administrative Agent, the Joint Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable to them on or prior to
the Effective Date, including, to the extent invoiced at least one Business Day
prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Parent hereunder or under any
other Loan Document (including the reasonable fees, disbursements and other
charges of Sidley Austin LLP, counsel to the Administrative Agent).



52

 

--------------------------------------------------------------------------------

 

 

(j) All consents or approvals required to be obtained from any Governmental
Authority in connection with the transactions contemplated hereby shall have
been obtained and be in full force and effect.

The Administrative Agent shall notify the Parent and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the preceding conditions is satisfied (or waived
in accordance with Section 9.02) at or prior to 5:00 p.m., New York City time,
on December 31, 2013 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than any conversion or continuation of a Loan), and of each Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(k) The representations and warranties of the Parent set forth in this Agreement
shall be true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(l) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section.

Article V


Affirmative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full (other than indemnities and other contingent obligations not then due
and payable and as to which no claim has been made) and all Letters of Credit
shall have expired or terminated (or have been cash collateralized in a manner
satisfactory to each applicable Issuing Bank or with respect to which other
arrangements have been made that are satisfactory to each applicable Issuing
Bank), in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, the Parent covenants and agrees with the Lenders that:

Financial Statements and Other Information

.  The Parent will furnish to the Administrative Agent for distribution to each
Lender:

(a) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 90 days after the close of each of its
fiscal years, audited consolidated financial statements of the Parent and its
Subsidiaries for such fiscal year, including its consolidated balance sheet as
at the end of such fiscal year and related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the previous fiscal year, and prepared in



53

 

--------------------------------------------------------------------------------

 

 

accordance with GAAP and accompanied by an unqualified (as to going concern or
the scope of the audit) opinion of independent certified public accountants of
recognized standing, which opinion shall state that such audit was conducted in
accordance with generally accepted auditing standards and said financial
statements fairly present, in all material respects, the financial condition and
results of operation of the Parent and its consolidated Subsidiaries on a
consolidated basis as at the end of, and for, such fiscal year in accordance
with GAAP consistently applied.

(b) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 45 days after the close of each of the
first three fiscal quarters of each of its fiscal years, unaudited consolidated
financial statements of the Parent and its Subsidiaries for such fiscal quarter,
including its consolidated unaudited balance sheets as at the end of such fiscal
quarter and related consolidated unaudited statements of income, stockholders’
equity and cash flows for such fiscal quarter and the then-elapsed portion of
the fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by the chief financial
officer or chief accounting officer of the Parent as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis as at the end of, and for,
the period covered thereby in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes.

(c) Simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and 5.01(b), a certificate of the chief
financial officer or chief accounting officer of the Parent in the form of
Exhibit H (i) setting forth in reasonable detail the calculations required to
establish whether the Parent was in compliance with the requirements of Section
6.05 as of the date of such financial statements and (ii) stating whether there
exists on the date of such certificate any Default or Event of Default and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which the Parent is taking or proposes to take with respect
thereto.

(d) If, as of the last day of any fiscal period of the Parent, (i) any of the
consolidated Subsidiaries of the Parent have been designated as Unrestricted
Subsidiaries, then concurrently with any delivery of financial statements under
Section 5.01(a) or 5.01(b), as applicable, a certificate of a Financial Officer
setting forth consolidating spreadsheets that show all consolidated Unrestricted
Subsidiaries and the eliminating entries, and (ii) the Parent does not have an
Investment Grade Rating, then concurrently with any delivery of financial
statements under Section 5.01(a) or 5.01(b), as applicable, a certificate of a
Financial Officer certifying that, except as disclosed in the Parent’s filings
with the SEC, in the Parent’s judgment, there are no actions at law or in equity
pending or, to the Knowledge of the Parent, threatened involving the likelihood
of any judgment or liability against the Parent or any Subsidiary which would
reasonably be expected to have a Material Adverse Effect.

(e) As soon as possible and in any event within ten (10) Business Days after the
Parent has Knowledge that any of the events or conditions specified below has
occurred or exists with respect to any Plan or Multiemployer Plan, a statement,
signed by a Financial Officer, describing said event or condition and the action
which the Parent or applicable member of the Controlled Group proposes to take
with respect thereto (and a copy of any report or notice required to be filed
with or given to the PBGC by the Parent or applicable member of the Controlled
Group with respect to such event or condition):

(i) the occurrence of any Reportable Event with respect to any Plan, or any
waiver shall be requested under Section 412(c) of the Code for any Plan,



54

 

--------------------------------------------------------------------------------

 

 

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or any action taken by the Parent or any member of the
Controlled Group to terminate any Plan under Section 4041(c) of ERISA,

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent or any member of the Controlled Group of a notice from any
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan,

(iv) the complete or partial withdrawal from a Multiemployer Plan by the Parent
or any member of the Controlled Group that could reasonably be expected to
result in liability of the Parent or such member under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) having a Material Adverse Effect, or the receipt by the
Parent or any member of the Controlled Group of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA,

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Parent or any member of the Controlled Group to enforce Section 515
of ERISA, which proceeding is not dismissed within 30 days, or

(vi) the adoption of an amendment to any Plan that would result in the loss of
tax exempt status of the trust of which such Plan is a part if the Parent or any
member of the Controlled Group fails to timely provide security to the Plan in
accordance with the provisions of said Sections.

(f) Promptly upon the filing thereof, copies of all registration statements
(other than Form S-8 or any similar form) and annual (other than Form 11-K or
any similar form), quarterly, monthly or other regular reports which the Parent
or any of its Subsidiaries files with the SEC.

(g) Promptly upon the furnishing thereof to all shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
furnished.

(h) Promptly upon receipt thereof, one copy of each written audit report
submitted to the Parent or any Subsidiary by independent accountants resulting
from (i) any annual or interim audit submitted after the occurrence and during
the continuance of a Default or Event of Default and (ii) any special audit
submitted at any time, in each case, made by them of the books of the Parent or
any Subsidiary.

(i) As soon as available and in any event not later than April 30 of each
calendar year, an audit report of the producing properties of the Parent and its
Subsidiaries prepared by an independent firm of petroleum engineers (or prepared
internally by the Parent and audited by an independent firm of petroleum
engineers) and in form, substance and detail as required by the SEC.

(j) Promptly, and in any event within five (5) Business Days after an Authorized
Officer obtains Knowledge thereof, notice of the occurrence of a Default or
Event of Default, specifying the nature thereof and what action the Parent
proposes to take with respect thereto.

(k) Promptly, and in any event within ten (10) Business Days, after an
Authorized Officer obtains Knowledge thereof, the commencement of any
litigation, arbitration or governmental proceeding against the Parent or any
Subsidiary which, in the opinion of the Parent’s management, if adversely
determined, would have or would reasonably be expected to have a Material
Adverse Effect.



55

 

--------------------------------------------------------------------------------

 

 

(l) Such other information (including nonfinancial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents or information required to be delivered or provided pursuant to
Section 5.01(a),  (b),  (e),  (f) and (g) (to the extent any such documents or
information are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts the materials containing
such documents or information, or provides a link thereto, on the Parent’s
website on the Internet; or (ii) on which such documents are posted on the
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
has access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Parent shall be required to provide to the Administrative Agent
(whether by hand delivery, facsimile transmission or electronic mail) copies of
the certificates of the Parent’s chief financial officer or chief accounting
officer required by Sections 5.01(b) and (c).

Books and Records; Inspection Rights

.  The Parent will, and will cause each Restricted Subsidiary to, keep proper
books and records in good order in accordance with sound business practice and
prepare its financial statements in accordance with GAAP and permit the
Administrative Agent or any Lender, at its own expense, by its representatives
and agents, to inspect any of the properties, books and financial records of the
Parent and each Restricted Subsidiary, to examine and make copies of the books
of accounts and other financial records of the Parent and each Restricted
Subsidiary, and to discuss the affairs, finances and accounts of the Parent and
each Restricted Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals during regular
business hours as the Administrative Agent or such Lender may designate;
provided that such inquiry shall be limited to the purpose of evaluating the
Parent’s financial condition or compliance with this Agreement.

Conduct of Business; Existence

.   The Parent will, and will cause each Restricted Subsidiary to, maintain as
their principal business, taken as a whole, the exploration, production,
transportation, distribution, refinement, processing, storage, marketing and
gathering of oil and other hydrocarbons and petroleum, and natural, synthetic or
other gas and such activities related, ancillary or incidental thereto.

(m) The Parent will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to maintain, preserve and keep in full force and
effect (i) its existence and (ii) the rights, licenses, permits, privileges and
franchises necessary or desirable to the conduct of its business, except for any
failure to so maintain, preserve or keep in full force and effect the existence
of any Restricted Subsidiary (other than an Additional Borrower) or any item
listed in clause (ii) that could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation or sale of assets permitted under Section 6.01.

Maintenance of Insurance

.  The Parent will, and will cause each Subsidiary to, maintain insurance with
reputable insurance companies or associations in such forms and amounts and
covering such risks as are customary for companies of established reputation and
similar size engaged in similar businesses and owning and operating similar
properties (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).

Payment of Taxes and Other Obligations

 The Parent will, and will cause each Subsidiary to, promptly pay and discharge
all Taxes, assessments and governmental charges or levies imposed upon the
Parent or such Subsidiary, or upon or in respect of all or any part of the
property and business of the Parent or such Subsidiary, and all due and payable
claims for work, labor or materials



56

 

--------------------------------------------------------------------------------

 

 

which, if unpaid, might become a Lien upon any property of the Parent or any
Subsidiary (other than claims against any such Subsidiary in a proceeding under
any bankruptcy or similar law), except to the extent that (a) the validity
thereof shall concurrently be contested in good faith by appropriate proceedings
and the Parent or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not reasonably be expected to result in a
Material Adverse Effect.

Compliance with Laws

.  The Parent will, and will cause each Restricted Subsidiary to, comply with
(a) all Requirements of Law to which it may be subject (other than those
referred to in clause (b) below), including (i) all provisions of ERISA which,
if violated, might result in a Lien or charge upon any property of the Parent or
any Restricted Subsidiary, (ii) all material provisions of the Occupational
Safety and Health Act of 1970 and the rules and regulations thereunder and
(iii) applicable Requirements of Law relating to environmental standards or
controls, except to the extent that failure to maintain or comply with any of
the foregoing, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (b) Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions in all material respects.  The Parent will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Maintenance of Properties

.  The Parent will, and will cause each Restricted Subsidiary to, do all things
necessary to maintain, preserve, protect and keep its properties (whether owned
in fee or a leasehold interest) in good repair, working order and condition
(ordinary wear and tear excepted), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, unless the Parent determines
in good faith that the continued maintenance of any of its properties is no
longer economically desirable or failure to so maintain, preserve, protect or
keep its properties could not reasonably be expected to have a Material Adverse
Effect.

Use of Proceeds

.  The proceeds of the Revolving Loans will be used (i) to repay amounts
outstanding under the Existing Credit Agreement and (ii) for working capital and
general corporate purposes.  The proceeds of the Swing Line Loans will be used
for working capital and general corporate purposes.  No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  Letters of Credit will be issued to support the general
business purposes of the Parent and its Restricted Subsidiaries.

Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries

.  

(n) Unless designated as an Unrestricted Subsidiary pursuant to this
Section 5.09, each Specified Subsidiary shall be classified as a Restricted
Subsidiary.

(o) If the Parent designates any Specified Subsidiary as an Unrestricted
Subsidiary pursuant to paragraph (c) below, the Parent shall be deemed to have
made an Investment in such Unrestricted Subsidiary in an amount equal to the
fair market value as of the date of such designation of the consolidated assets
of such Subsidiary.

(p) The Parent may designate, by written notice to the Administrative Agent, any
Specified Subsidiary to be an Unrestricted Subsidiary if (i) before and after
giving effect to such designation, no Default or Event of Default shall exist,
(ii) the Parent shall be in pro forma compliance with the covenant contained in
Section 6.05 both before and after giving effect to such designation,



57

 

--------------------------------------------------------------------------------

 

 

(iii) the deemed Investment by the Parent in such Unrestricted Subsidiary
resulting from such designation would be permitted to be made at the time of
such designation under Section 6.06 and (iv) such Specified Subsidiary otherwise
meets the requirements set forth in the definition of “Unrestricted
Subsidiary”.  Such written notice shall be accompanied by a certificate of a
Financial Officer, certifying as to the matters set forth in the preceding
sentence.

(q) The Parent may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation: (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 6.03 and (iv) any Liens on Property of such Subsidiary (which shall be
deemed to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 6.02.

(r) Notwithstanding the foregoing or anything to the contrary contained herein,
no Loan Party may be an Unrestricted Subsidiary.

Article VI


Negative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made) and all Letters of Credit have
expired or terminated (or have been cash collateralized in the manner reasonably
satisfactory to the applicable Issuing Bank or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank), in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, the Parent covenants and agrees with the Lenders
that:Fundamental Changes

.  The Parent will not, and will not permit any Additional Borrower to, merge or
consolidate with or into any other Person, and the Parent will not sell, convey,
transfer, lease or otherwise dispose of (whether in one transaction or a series
of transactions and whether directly or indirectly) all or substantially all of
the assets of the Parent and its Restricted Subsidiaries on a consolidated
basis; provided that:

(a) the Parent may merge or consolidate with any other Person so long as the
Parent is the surviving entity in such merger or consolidation;

(b) any Additional Borrower may merge or consolidate with any other Person so
long as an Additional Borrower or the Parent is the surviving entity in such
merger or consolidation; and

(c) the Parent may (x) merge or consolidate with any other solvent corporation
in a transaction in which the Parent is not the surviving entity or (y) sell,
convey, transfer, lease or otherwise dispose of all or substantially all of the
assets of the Parent and its Restricted Subsidiaries on a consolidated basis to
any other solvent corporation; provided that (i) the surviving, continuing,
resulting or transferee corporation (the “Surviving Entity”) shall (A) expressly
assume by a written instrument reasonably satisfactory to the Administrative
Agent and the Lenders (which shall be provided with an



58

 

--------------------------------------------------------------------------------

 

 

opportunity to review and comment upon such instrument prior to the consummation
of any transaction) the due and punctual payment of the principal of all
Obligations and the due performance and observance of all covenants, conditions
and agreements on the part of the Parent under this Agreement, (B) deliver to
the Administrative Agent and the Lenders evidence of appropriate corporate
authorization on the part of the Surviving Entity with respect to such
assumption and one or more opinions of counsel, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, to the effect that
such written instrument has been duly authorized, executed and delivered by such
Surviving Entity and constitutes a legal, valid and binding instrument
enforceable against such Surviving Entity in accordance with its terms, and
covering such other matters as the Administrative Agent and the Lenders may
reasonably request, (C) have an Investment Grade Rating from each of Moody’s and
S&P and (D) be a corporation organized and existing under the laws of the United
States of America or any State thereof or the District of Columbia, and
(ii) immediately after such merger, consolidation, sale or other disposition, no
Default or Event of Default shall exist.

Liens

.  The Parent will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on (a) any Productive
Property, (b) any Principal Transmission Facility or (c) any shares of stock of
any Subsidiary, except for the following (collectively, “Permitted Liens”):

(d) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty or, provided the Parent or any Restricted Subsidiary knew
or should have known of such Liens, are being actively contested in good faith
and by appropriate proceedings and for which adequate reserves shall have been
set aside on its books in accordance with GAAP;

(e) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, operators’, royalty, surface damages and mechanics’ liens and other
similar liens, including Liens under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, gathering
agreements, marketing agreements, processing agreements, net profits agreements,
development agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business, in each
case, arising in the ordinary course of business which secure payment of
obligations not more than 90 days past due or which are being contested in good
faith by appropriate proceedings;

(f) Liens incurred in the ordinary course of business (i) arising out of pledges
or deposits under workmen’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (ii) to secure the performance of letters of credit, bids, tenders,
sales contracts, leases (including rent security deposits), statutory
obligations, surety, appeal and performance bonds, joint operating agreements or
other similar agreements and other similar obligations not incurred in
connection with the borrowing of money, the obtaining of advances or the payment
of the deferred purchase price of property or (iii) consisting of deposits which
secure public or statutory obligations of the Parent or any Restricted
Subsidiary, or surety, custom or appeal bonds to which the Parent or any
Restricted Subsidiary is a party, or the payment of contested taxes or import
duties of the Parent or any Restricted Subsidiary;

(g) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character



59

 

--------------------------------------------------------------------------------

 

 

and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of the Parent or the Restricted
Subsidiaries;

(h) Liens on drilling equipment and facilities in order to secure the financing
for the construction of such equipment and facilities not constructed as of the
date hereof; provided that such financing is not prohibited by Section 6.03;

(i) attachment, judgment and other similar Liens arising in connection with
court proceedings that would not constitute an Event of Default;

(j) Liens on property of a Restricted Subsidiary, provided such Liens secure
only obligations owing to the Parent or a Wholly Owned Subsidiary;

(k) purchase money mortgages or other mortgages or other Liens on assets of the
Parent or any Restricted Subsidiary securing Indebtedness hereafter incurred by
the Parent or such Restricted Subsidiary for the acquisition of such assets;
provided that no such mortgage or other Lien shall extend to any other property
(unless such mortgage or Lien is permitted under another clause of this Section
6.02) and the amount secured thereby shall not exceed the purchase price of such
asset plus interest, if any, accrued thereon and shall not be prohibited by
Section 6.03;

(l) Liens on property hereafter acquired (including shares of stock hereafter
acquired of any Person (including any Person in which the Parent or any
Restricted Subsidiary already owns an interest)) existing at the time of
acquisition and liens assumed by the Parent or a Restricted Subsidiary as a
result of a merger of another entity into the Parent or a Restricted Subsidiary
or the acquisition by the Parent or a Restricted Subsidiary of the assets and
liabilities of another entity, provided that in each case such Liens shall not
have been created in anticipation of such transaction;

(m) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or statute to purchase, or designate
a purchaser of or order the sale of, any property of the Parent or any
Restricted Subsidiary upon payment of reasonable compensation therefor or to
terminate any franchise, license or other rights or to regulate the property and
business of the Parent or any Restricted Subsidiary;

(n) easements or reservations in respect of any property of the Parent or any
Restricted Subsidiary for the purpose of rights-of-way and similar purposes,
reservations, restrictions, covenants, party wall agreements, conditions of
record and other encumbrances (other than to secure the payment of money) and
minor irregularities or deficiencies in the record and evidence of title, which
in the reasonable opinion of the Parent (at the time of the acquisition of the
property affected or subsequently) will not interfere in any material way with
the proper operation and development of the property affected thereby;

(o) Liens existing on the date hereof and set forth on Schedule 6.02, and any
extensions, renewals and replacements thereof, so long as there is no increase
in the Indebtedness secured thereby (other than amounts incurred to pay costs of
renewal and replacement) and no additional property (other than accessions,
improvements and replacements in respect of such property) is subject to such
Lien;

(p) Liens on property to secure all or any part of the cost of construction,
alteration or repair of any building, equipment or other improvement on all or
any part of such property, including any pipeline, or to secure any Indebtedness
incurred prior to, at the time of, or within 360 days after, the



60

 

--------------------------------------------------------------------------------

 

 

completion of such construction, alteration or repair to provide funds for the
payment of all or any part of such cost;

(q) rights of lessors under oil, gas or mineral leases arising in the ordinary
course of business;

(r) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property);

(s) Liens which may hereafter be attached to undeveloped real estate not
containing oil or gas reserves presently owned by the Parent in the ordinary
course of the Parent’s real estate sales, development and rental activities;

(t) ground leases in respect of real property on which facilities owned or
leased by the Parent or any of its Restricted Subsidiaries are located;

(u) any interest or title of a lessor under any lease entered into by the Parent
or any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(v) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases;

(w) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred not for speculative purposes and in the ordinary course of
business;

(x) Liens on cash and cash equivalent in favor of, and Letters of Credit issued
for the benefit of, counterparties to Swap Agreements securing obligations under
such Swap Agreements;

(y) Liens (other than obligations for borrowed money) created pursuant to
construction, operating and maintenance agreements, transportation agreements
and other similar agreements and related documents entered in the ordinary
course of business;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposits or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or (iii) relating to purchase orders and other
agreements entered in the ordinary course of business;

(aa) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness of the Parent or any of its Restricted Subsidiaries;
provided that, immediately after giving effect to the incurrence of any such
Liens, the sum of (i) the aggregate principal amount of all Indebtedness secured
by Liens permitted under this clause (x) and outstanding at such time, plus
(ii) the aggregate principal amount of all Indebtedness of Restricted
Subsidiaries incurred under Section 6.03(e) and outstanding at such time, shall
not exceed 15% of Consolidated Net Tangible Assets (measured at the time of
creation, incurrence or assumption of such Lien based upon the financial
statements most recently available prior to such date); and



61

 

--------------------------------------------------------------------------------

 

 

(bb) Liens not otherwise permitted by the foregoing clauses of this
Section 6.02; provided that at the time such Lien is created, the Obligations
will be secured pari passu with the Indebtedness or other obligations such Lien
is securing pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Lenders (drafts of which documentation shall be
furnished to the Administrative Agent and the Lenders sufficiently in advance to
provide the Administrative Agent and the Lenders with an opportunity to review
and comment thereon prior to the granting of any such Lien).

Indebtedness of Subsidiaries

.  The Parent will not permit any Restricted Subsidiary to create, incur, assume
or permit to exist any Indebtedness, except:

(cc) Indebtedness under the Loan Documents;

(dd) Indebtedness outstanding on the date hereof and set forth on Schedule 6.03
and renewals, extensions and refinancings thereof so long as the principal
amount of such Indebtedness is not increased (other than amounts incurred to pay
the costs of such extension, refinancing, renewal or replacement);

(ee) Indebtedness owing to the Parent or any Wholly-Owned Subsidiary;

(ff) Indebtedness of any Subsidiary Guarantor; and

(gg) other Indebtedness of any Restricted Subsidiary; provided that, immediately
after giving effect to the incurrence of any such Indebtedness pursuant to this
clause (e), the sum of (i) the aggregate principal amount of all Indebtedness
incurred pursuant to this clause (e) and outstanding at such time, plus (ii) the
aggregate principal amount of all Indebtedness secured by Liens permitted under
Section 6.02(x) and outstanding at such time, shall not exceed 15% of
Consolidated Net Tangible Assets (measured as of the date of creation,
incurrence or assumption thereof based upon the financial statements most
recently available prior to such date).

Anti-Corruption Laws and Sanctions

.  The Parent will not request any Credit Extension, and the Parent shall not
directly or indirectly use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not directly or
indirectly use, the proceeds of any Credit Extension (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, in violation of applicable Sanctions at the time of such
Credit Extension, or (c) in any manner that would result in the violation of any
Sanctions at the time of such Credit Extension.

Financial Covenant

.  The Parent will not permit the Debt to Capitalization Ratio at any time to
exceed 0.60 to 1.00.

Investments in Unrestricted Subsidiaries

.  The Parent will not, and will not permit any Restricted Subsidiary to, make
any Investment in any Unrestricted Subsidiary unless (a) no Default or Event of
Default shall have occurred and be continuing before or after giving effect to
such Investment, (b) the Parent shall be in pro forma compliance with the
covenant set forth in Section 6.05 both before and after giving effect to such
Investment, and (c) the amount of such Investment (measured as of the date such
Investment is made based upon the financial statements most recently available
prior to such date), together with the aggregate amount of all Investments made
in



62

 

--------------------------------------------------------------------------------

 

 

Unrestricted Subsidiaries since the Effective Date, shall not exceed an amount
equal to 5% of Consolidated Net Tangible Assets.

Article VII


Events of Default

Events of Default

.  The occurrence of any of the following events shall constitute an “Event of
Default” under this Agreement and each of the other Loan Documents:

Representations and Warranties

.  Any representation or warranty made or deemed made by or on behalf of the
Parent or any other Loan Party to the Administrative Agent or any Lender in this
Agreement or any other Loan Document or in any certificate, instrument or other
document delivered in connection with this Agreement or any other Loan Document
shall prove to have been incorrect in any material respect as of the date on
which made or deemed made;

Payment Default

.  Any Borrower shall fail to pay (i) any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement payable by such
Borrower when due or (ii) any interest, fee or other amount (other than any
amount referred to in clause (i) of this paragraph) payable by such Borrower
under this Agreement or any other Loan Document within five days after the same
becomes due;

Breach of Certain Covenants

.  The breach by the Parent of any of the terms or provisions of Section
5.01(j), 5.03(b) (with respect to the existence of each Borrower) or Article VI
(other than Section 6.02); or

(i) the breach by the Parent of any of the terms or provisions of Section 6.02
that is not remedied within 10 days after the earlier to occur of (A) receipt by
the Parent of written notice of such breach from the Administrative Agent and
(B) an Authorized Officer otherwise becoming aware of such breach;

Other Breaches of the Loan Documents

.  The breach by the Parent or any other Loan Party (other than a breach which
constitutes an Event of Default under clauses (a), (b) or (c) of this
Article VII) of any term or provision of this Agreement or any other Loan
Document which is not remedied within 30 days after the earlier to occur of
(i) receipt by the Parent of written notice of such breach from the
Administrative Agent and (ii) an Authorized Officer otherwise becoming aware of
such breach. 

ERISA

.  An event or condition specified in Section 5.01(e) shall occur or exist with
respect to any Plan or any Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions then outstanding,
the Parent or any member or the Controlled Group shall incur, or shall be
reasonably likely to incur, a liability that would have a Material Adverse
Effect;

Cross-Default

.  Failure of the Parent or any Restricted Subsidiary to pay any Material
Indebtedness when due (after giving effect to any period of grace set forth in
any agreement under which such Indebtedness was created or is governed); or the
default by the Parent or any Restricted Subsidiary in the performance of any
other term, provision or condition contained in any agreement under which any
Material Indebtedness was created or is governed, the effect of which is to
cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Indebtedness to become due prior to its



63

 

--------------------------------------------------------------------------------

 

 

stated maturity; or any Material Indebtedness shall become due and payable or be
required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof;

Voluntary Bankruptcy, etc.

 The Parent or any Material Subsidiary shall (i) not pay, or admit in writing
its inability to pay, its debts generally as they become due, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for the Parent or such Material Subsidiary, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or (v) take any action to authorize or effect any of the foregoing
actions set forth in this clause (g);

Involuntary Bankruptcy, etc.

 Without the application, approval or consent of the Parent or the applicable
Material Subsidiary , a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Parent or any Material Subsidiary , or a
proceeding described in clause (g)(iv) above shall be instituted against the
Parent or any Material Subsidiary and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days;

Judgments

.  The Parent or any Material Subsidiary shall fail within 30 days to pay, bond
or otherwise discharge any final judgment or order for the payment of money in
excess of $100,000,000 (to the extent not covered by independent third-party
insurance as to which the applicable insurer has been notified of such judgment
and does not dispute coverage and is not subject to any insolvency proceeding)
which is not stayed on appeal, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Parent or such
Material Subsidiary to enforce any such judgment; and

Unenforceability of Certain Loan Documents

.  This Agreement, any Note, any Subsidiary Guaranty, any SWN Guaranty or any
Additional Borrower Accession Agreement shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability thereof, or any Loan Party that is a party to any such Loan
Document shall deny that it has any further liability thereunder or shall give
notice to such effect, in each case other than as expressly permitted hereunder
or thereunder or upon satisfaction in full of all the Obligations.

Acceleration

.   If any Event of Default described in Section 7.01(g) or (h) occurs with
respect to the Parent, the obligations of the Lenders to make Loans hereunder
and the obligation and power of each Issuing Bank to issue Letters of Credit
shall automatically terminate, the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender, and the Borrowers will become immediately obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the LC Collateral
Account, equal to the LC Collateral Shortfall Amount at such time.  If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (x) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of each Issuing Bank to issue Letters of Credit, or declare the Obligations to
be due and payable, or both, whereupon the Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which each Borrower hereby expressly waives, and (y) upon notice to the
Parent and in addition to the continuing right to demand payment of all amounts
payable under this Agreement, make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent in immediately available funds the LC
Collateral Shortfall Amount at such time, which funds shall be deposited in the
LC Collateral Account.



64

 

--------------------------------------------------------------------------------

 

 

(hh) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder and the
obligation and power of each Issuing Bank to issue Letters of Credit as a result
of any Event of Default (other than any Event of Default as described in Section
7.01(g) or (h) with respect to the Parent) and before any judgment or decree for
the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Parent, rescind and annul such acceleration and/or
termination.

Article VIII


The Administrative Agent

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by any Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other



65

 

--------------------------------------------------------------------------------

 

 

writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, each Issuing Bank and the Parent, such resignation to be
effective upon the appointment of a successor Administrative Agent, or, if no
successor Administrative Agent has been appointed, 45 days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders or the
Parent, such removal to be effective on the date specified by the Required
Lenders or the Parent, as applicable; provided that the Administrative Agent may
not be removed unless, on or prior to the date of such removal, (a) the
Administrative Agent (in its individual capacity) and any affiliate thereof
acting as an Issuing Bank is relieved of all of its duties as an Issuing Bank,
(b) the Administrative Agent (in its individual capacity) and any affiliate
thereof acting as a Swing Line Lender is relieved of all of its duties as a
Swing Line Lender and (c) the Administrative Agent (in its individual capacity)
acting as Lender is relieved of all of its duties as Lender, in each case,
pursuant to documentation reasonably satisfactory to such Person.  Upon any
resignation or removal of the Administrative Agent, the Required Lenders shall
have the right (with, so long as no Default or Event of Default exists, the
consent of the Parent, which shall not be unreasonably withheld) to appoint, on
behalf of the Borrowers, the Lenders and the Issuing Banks, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within 30 days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrowers, the
Lenders and the Issuing Banks, a successor Administrative
Agent.  Notwithstanding the previous sentence, the Administrative Agent may at
any time (without the consent of any Lender but with, so long as no Default or
Event of Default exists, the consent of the Parent, which shall not be
unreasonably withheld or delayed) appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder.  If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lenders and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such Administrative Agent
has accepted the appointment.  Any such successor Administrative Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000
and an office in New York, New York.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Parent to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise



66

 

--------------------------------------------------------------------------------

 

 

agreed between the Parent and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Parent and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders identified in this Agreement as a Co-Syndication Agent or
Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agent or Co-Documentation Agents,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

Article IX

Miscellaneous

Notices

.  Except in the case of notices and other communications expressly permitted to
be given by telephone or electronic mail (and subject to paragraph (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Parent or to any Additional Borrower, to it at 2350 N. Sam Houston
Parkway East, Suite 125, Houston, Texas 77032, Attention of the Chief Financial
Officer (Facsimile No. (281) 618-4820; Telephone No. (281) 618-2808);

(ii) if to the Administrative Agent or to JPMorgan, in its capacity as an
Issuing Bank or a Swing Line Lender, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Rd., 3/Ops 2, Newark, DE 19713, Attention of Evan Zacharias
(Facsimile No. (302) 634-1417; Telephone No. (302) 634-1405), with a copy to
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd., 3/Ops 2; Newark, DE
19713, Attention of Brittany Tidwell (Facsimile No. (302) 634-1417; (302)
634-2225);



67

 

--------------------------------------------------------------------------------

 

 

(iii) if to Bank of America, N.A., in its capacity as an Issuing Bank, to it at
700 Louisiana Street, TX4-213-13-15, Houston, Texas 77002, Attention of Phyllis
Tennard, Vice President Natural Resources – Energy Houston (Facsimile No. (713)
247-7286; Telephone No. (713) 247-7268);

(iv) if to Wells Fargo Bank, National Association, in its capacity as an Issuing
Bank, to it at 1000 Louisiana Street, 9th Floor, MAC T0002-090, Houston, Texas
77002, Attention of Chuck Randall, Managing Director & Senior Relationship
Manager, Oil & Gas Division – Houston (Facsimile No. (713) 319-1925; Telephone
No. (713) 319-1306);

(v) if to any other Issuing Bank, to it at such address (or facsimile number) as
shall be specified in the Issuing Bank Agreement to which such Issuing Bank
shall be a party; and

(vi) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(ii) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II to any Lender or Issuing Bank
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(jj) Any party hereto may change its address, facsimile number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(kk) Electronic Systems.



68

 

--------------------------------------------------------------------------------

 

 

(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to any Issuing
Bank and the other Lenders by posting the Communications on an Electronic
System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through an Electronic System other than
to the extent such damages, losses or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent
Party.  “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

Waivers; Amendments

.  No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(ll) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (excluding mandatory prepayments pursuant to Section
2.09(d)), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment (other than pursuant to Section 2.22), without the
written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby,



69

 

--------------------------------------------------------------------------------

 

 

without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) except as expressly
provided in Section 6.01(c), release the Parent from its obligations as a
Borrower (or, if applicable, a guarantor) under the Loan Documents without the
written consent of each Lender or (vii) except as provided in Section 9.14(b),
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under the Subsidiary Guaranties, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent,
each Issuing Bank or each Swing Line Lender hereunder without the prior written
consent of the Administrative Agent, each Issuing Bank or each Swing Line
Lender, as the case may be (it being understood that any change to Section 2.21
shall require the consent of the Administrative Agent, each Issuing Bank and
each Swing Line Lender).  Notwithstanding the foregoing, no consent with respect
to any amendment, waiver or other modification of this Agreement shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clause (i), (ii), (iii) or (v) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly affected by such amendment, waiver or other modification.

(mm) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(nn) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the Parent
may elect to replace a Non-Consenting Lender as a Lender party to this Agreement
in accordance with Section 2.19(b).

(oo) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

Expenses; Indemnity; Damage Waiver

.  The Parent shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates (including the reasonable fees, charges and disbursements of one
outside counsel, Sidley Austin LLP, counsel for the Administrative Agent) in
connection with the syndication and distribution (including via an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued



70

 

--------------------------------------------------------------------------------

 

 

hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(pp) The Parent shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including any reasonable legal expenses of one firm of counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, one firm of local
counsel in each appropriate jurisdiction and one firm of regulatory counsel in
each appropriate jurisdiction, in each case for the Indemnitees, taken as a
whole, and, in the case of an actual or perceived conflict of interest (as
reasonably determined by an indemnified party), one additional firm of counsel
in each relevant jurisdiction for the affected Indemnitees similarly situated,
taken as a whole, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent or any of its Subsidiaries or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee, (y) any material breach of the express obligations of such
Indemnitee under the Loan Documents pursuant to a claim initiated by any Loan
Party or (z) any dispute solely between or among Indemnitees (not arising as a
result of any act or omission by the Parent or any of its Subsidiaries or
Affiliates), other than claims against any Lender in its capacity as, or in
fulfilling its role as, the Administrative Agent, an Issuing Bank, a Swing Line
Lender, a Joint Lead Arranger or any similar role under the Loan
Documents.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(qq) To the extent that the Parent fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swing Line Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or such Swing Line Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Parent’s failure to pay any such
amount shall not relieve the Parent of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or such Swing Line Lender in
its capacity as such.

(rr) No Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee (as determined by a
court of competent jurisdiction in a final, non-appealable judgment).



71

 

--------------------------------------------------------------------------------

 

 

(ss) To the extent permitted by applicable Requirements of Law, no party hereto
shall assert, or permit any of its Affiliates or Related Parties to assert, and
each party hereto hereby waives, any claim against each such other Person on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that nothing contained in
this paragraph (d) shall limit the indemnification obligations of the Parent set
forth in paragraph (b) of this Section 9.03, including the Parent’s obligation
to indemnify each Indemnitee for special, indirect, consequential or punitive
damages incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of the matters described in clauses (i), (ii)
and (iii) of such paragraph (b).

(tt) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as expressly provided in Section 6.01,
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit),  Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(uu) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A)

the Parent; provided that the Parent shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided,  further, that no consent of the Parent shall be required if
an Event of Default has occurred and is continuing;

(B)

the Administrative Agent;

(C)

each Issuing Bank; and

(D)

each Swing Line Lender;

provided that no consent of the parties above shall be required for an
assignment to an assignee that is a Lender, an Affiliate of a Lender or an
Approved Fund.

(iii) Assignments shall be subject to the following additional conditions:



72

 

--------------------------------------------------------------------------------

 

 

(A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent and the Administrative Agent otherwise consent, provided that no such
consent of the Parent shall be required if an Event of Default has occurred and
is continuing;

(B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders;

(D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Parent and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable Requirements of Law, including Federal and state
securities laws; and

(E)

no assignment shall be permitted if, as of the date thereof, any event or
circumstance exists which would result in the Parent being obligated to pay any
greater amount hereunder to the assignee than the Parent is obligated to pay to
the assigning Lender.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any of its Subsidiaries or (c) the Parent, any of its Subsidiaries or any of its
Affiliates.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by



73

 

--------------------------------------------------------------------------------

 

 

a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(v) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vv) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or any Swing Line Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, each  Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after



74

 

--------------------------------------------------------------------------------

 

 

the Participant acquired the applicable participation.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ww) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

Counterparts; Integration; Effectiveness; Electronic Execution

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of



75

 

--------------------------------------------------------------------------------

 

 

this Agreement by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirements of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Severability

.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Borrower or any Subsidiary Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  Each Lender agrees to promptly notify the Parent
and the Administrative Agent after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

Governing Law; Jurisdiction; Consent to Service of Process

.   This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(xx) Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Credit Party or any Related Party of any Credit Party in any way relating to
this Agreement or any other Loan Document or the Transactions, in any forum
other than the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, or the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(yy) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying



76

 

--------------------------------------------------------------------------------

 

 

of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(zz) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Confidentiality

.  Each of the Administrative Agent, each Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or as may be required by applicable
Requirements of Law or by any subpoena or similar legal process, in which case
such Person shall, except with respect to any audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority, to the extent practicable and not
prohibited by applicable Requirements of Law, promptly notify the Parent in
advance of such disclosure, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(v) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap, derivative or securitization transaction relating to any
Borrower and its obligations, (vi) with the consent of the Parent or (vii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from the Parent relating to the
Parent, any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Parent;
provided that, in the case of information received from the Parent after the
date hereof, such



77

 

--------------------------------------------------------------------------------

 

 

information is clearly identified at the time of delivery as confidential;
provided further that (notwithstanding the foregoing) no such nonpublic
information which contains projections or forecasts with respect to the Parent
or any of its Affiliates shall be disclosed, disseminated or otherwise made
available pursuant to clause (vii) above.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(aaa) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE PARENT, ITS SUBSIDIARIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN
THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH APPLICABLE
REQUIREMENTS OF LAW.

USA PATRIOT Act

.  Each Lender that is subject to the requirements of the Patriot Act hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

Subsidiary Guarantors

.  The Parent may, but is not required to, at any time upon five (5) Business
Days’ written notice to the Administrative Agent, cause any of its Restricted
Subsidiaries to become a Guarantor by causing such Restricted Subsidiary to
execute and deliver to the Administrative Agent a Subsidiary Guaranty. 

(bbb) So long as no Default or Event of Default has occurred and is continuing
under the Loan Documents (or would result from such release), (i) if all of the
capital stock of a Subsidiary Guarantor that is owned by the Parent or a
Subsidiary is sold or otherwise disposed of in a transaction or transactions
permitted by this Agreement or (ii) in the event that, immediately after giving
effect to the release of any Subsidiary Guarantor’s Subsidiary Guaranty, all of
the Indebtedness of the Subsidiaries is permitted under Section 6.03 (assuming
for this purpose that all such Indebtedness is incurred at such time), then, in
each case, promptly following the Parent’s request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from its Subsidiary
Guaranty.  In connection with any release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to the Parent, at the Parent’s expense, all documents
that the Parent shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.

Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable Requirements of Law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a



78

 

--------------------------------------------------------------------------------

 

 

result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees
that:  (i) (A) the arranging and other services regarding this Agreement
provided by the Lenders are arm’s-length commercial transactions between the
Parent and its Affiliates, on the one hand, and the Lenders and their
Affiliates, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Parent or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
the Parent or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Parent and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to the Parent or its Affiliates.  To the fullest extent permitted
by law, each Borrower hereby waives and releases any claims that it may have
against each of the Lenders and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Termination of Commitments under Existing Credit Agreement

.  The Parent has given, or contemporaneously with the execution and delivery of
this Agreement is giving, to the administrative agent under the Existing Credit
Agreement notice of the termination of the commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Effective
Date.  Execution of this Agreement by Lenders who are lenders under the Existing
Credit Agreement shall constitute a waiver of the notice provisions in Section
2.6.2 of the Existing Credit Agreement that would otherwise be applicable to
such termination, and such Lenders agree that the administrative agent under the
Existing Credit Agreement may rely on this Section 9.17.


[Signature Pages Follow]

 

79

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

SOUTHWESTERN ENERGY COMPANY

By
Name:
Title:





Signature Page to Credit Agreement
Southwestern Energy Company

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as a Swing Line Lender, as
an Issuing Bank and as Administrative Agent

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender and as an Issuing Bank

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as a Lender and as an Issuing Bank

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

THE ROYAL BANK OF SCOTLAND PLC,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BNP PARIBAS, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD., as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

COMPASS BANK, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BRANCH BANKING AND TRUST COMPANY,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

COMERICA BANK, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

DNB CAPITAL LLC, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, N.A., as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

US BANK N.A., as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

By
Name:
Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01A

COMMITMENTS

LENDER

COMMITMENT

JPMorgan Chase Bank, N.A.

$105,000,000

Bank of America, N.A.

$105,000,000

Wells Fargo Bank, National Association

$105,000,000

Citibank, N.A.

$105,000,000

The Royal Bank of Scotland plc

$105,000,000

Bank of Montreal

$95,000,000

Bank of Tokyo-Mitsubishi UFJ, Ltd.

$95,000,000

BNP Paribas

$95,000,000

Mizuho Bank, Ltd.

$95,000,000

Sumitomo Mitsui Banking Corporation

$95,000,000

Compass Bank

$80,000,000

Crédit Agricole Corporate and Investment Bank

$80,000,000

Royal Bank of Canada

$80,000,000

Branch Banking and Trust Company

$66,000,000

Canadian Imperial Bank of Commerce, New York Branch

$66,000,000

Capital One, National Association

$66,000,000

Comerica Bank

$66,000,000

DNB Capital LLC

$66,000,000

Fifth Third Bank

$66,000,000

Goldman Sachs Bank USA

$66,000,000

HSBC Bank USA, N.A.

$66,000,000

PNC Bank, National Association

$66,000,000

US Bank N.A.

$66,000,000

KeyBank National Association

$50,000,000

Société Générale

$50,000,000

 

 

AGGREGATE COMMITMENT

$2,000,000,000

 

 

 

Schedule 1.01A

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01B

PRICING SCHEDULE

Applicable
Rate

Level I
Status

Level II
Status

Level III
Status

Level IV
Status

Level V
Status

Eurodollar Margin

1.250%

1.375%

1.500%

1.750%

2.000%

ABR Margin

0.250%

0.375%

0.500%

0.750%

1.000%

Commitment Fee Rate

0.150%

0.200%

0.250%

0.300%

0.350%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Moody’s Rating is Baal
or better or the S&P Rating is BBB+ or better.

“Level II Status” exists at any date if, on such date, (i) the Parent has not
qualified for Level I Status and (ii) the Moody’s Rating is Baa2 or better or
the S&P Rating is BBB or better.

“Level III Status” exists at any date if, on such date, (i) the Parent has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
Baa3 or better or the S&P Rating is BBB- or better.

“Level IV Status” exists at any date if, on such date, (i) the Parent has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Moody’s Rating is Bal or better or the S&P Rating is BB+ or better.

“Level V Status” exists at any date if, on such date, the Parent has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Parent’s senior unsecured debt rating.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Parent’s long-term issuer credit rating.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Parent’s Status based on the then-current Moody’s Rating and S&P
Rating.  The credit rating in effect on any date for the purposes of this
Schedule is the credit rating in effect at the close of business on such
date.  If at any time the Parent has no Moody’s Rating and no S&P Rating, Level
V Status shall exist.

If the Parent is split-rated and the ratings differential is one level, the
higher rating will apply.  If the Parent is split-rated and the ratings
differential is two levels or more, the rating next below the higher of the
split-ratings will apply. If the rating system of Moody’s or S&P shall change,
or if either such



 

Schedule 1.01B

--------------------------------------------------------------------------------

 

 

rating agency shall cease to be in the business of rating corporate debt
obligations, the Parent and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

 

 

Schedule 1.01B

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01C

LC ISSUANCE LIMITS

ISSUING BANK

LC ISSUANCE LIMIT

 

 

JPMorgan Chase Bank, N.A.

$125,000,000

Bank of America, N.A.

$125,000,000

Wells Fargo Bank, National Association

$125,000,000

 

 

 

Schedule 1.01C

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

None.

 

Schedule 2.06

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.01(f)

EXISTING INDENTURES

Indenture dated as of March 5, 2012 by and among the Parent, as Issuer, SEECO,
Inc., Southwestern Energy Production Company and Southwestern Energy Services
Company, as Note Guarantors, and The Bank of New York Mellon Trust Company,
N.A., as Trustee.

Indenture dated as of January 16, 2008 by and among the Parent, as Issuer,
SEECO, Inc., Southwestern Energy Production Company and Southwestern Energy
Services Company, as Note Guarantors, and The Bank of New York Trust Company,
N.A., as Trustee.

Indenture dated as of June 1, 1998 between NOARK Pipeline Finance L.L.C. and The
Bank of New York, as Trustee, as supplemented by the First Supplemental
Indenture dated as of May 2, 2006 by and between NOARK Pipeline Finance, L.L.C.,
Southwestern Energy Company and UMB Bank, N.A. (as successor to The Bank of New
York), as Trustee, the Second Supplemental Indenture dated as of June 30, 2006
by and between the Parent, Southwestern Energy Company and UMB Bank, N.A. (as
successor to The Bank of New York), as Trustee, and the Third Supplemental
Indenture dated as of May 2, 2008 by and among Southwestern Energy Company (as
successor to NOARK Pipeline Finance, LLC), SEECO, Inc., Southwestern Energy
Production Company, Southwestern Energy Services Company and UMB Bank, N.A., as
Trustee.

Indenture dated as of December 1, 1995, between the Parent and J.P. Morgan Trust
Company, N.A. (then known as The First National Bank of Chicago), as Trustee, as
supplemented by the First Supplemental Indenture dated as of June 30, 2006 by
and between the Parent and J.P. Morgan Trust Company, N.A. (as successor to The
First National Bank of Chicago), as Trustee, and the Second Supplemental
Indenture dated as of May 2, 2008 by and among Southwestern Energy Company,
SEECO, Inc., Southwestern Energy Production Company, Southwestern Energy
Services Company and The Bank of New York Trust Company, N.A. (as successor to
The First National Bank of Chicago), as Trustee.

 

Schedule 4.01(f)

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.02

EXISTING LIENS

None.

 

Schedule 6.02

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.03

EXISTING SUBSIDIARY INDEBTEDNESS

None.

 

Schedule 6.03

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swing line
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.  Assignor:

2.  Assignee:

[and is an Affiliate/Approved Fund of [identify Lender]]

3.  Borrower(s):Southwestern Energy Company [and Additional Borrowers, if any]

4.  Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.  Credit Agreement:The Credit Agreement dated as of December [__], 2013 among
Southwestern Energy Company, any Additional Borrowers party thereto, the Lenders
parties thereto, JPMorgan Chase Bank,



Exhibit A, Page 1

 

--------------------------------------------------------------------------------

 

 

N.A., as Administrative Agent, and the other agents parties thereto

6.  Assigned Interest:

Aggregate Amount of Commitment/Loans for all
Lenders

Amount of
Commitment/
Loans Assigned

Percentage Assigned
of
Commitment/Loans

 

 

 

$

$

%

$

$

%

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By: 
Name: 
Title: 

ASSIGNEE

[NAME OF ASSIGNEE]

By: 
Name: 
Title: 





Exhibit A, Page 2

 

--------------------------------------------------------------------------------

 

 



Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and an Issuing Bank and a Swing Line Lender

By: 
Name: 
Title: 

CONSENTED TO:

BANK OF AMERICA, N.A., as an Issuing Bank

By: 
Name: 
Title: 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank

By: 
Name: 
Title: 

[CONSENTED TO:

INSERT SIGNATURE BLOCKS FOR ANY ADDITIONAL ISSUING BANKS AND ANY SWING LINE
LENDERS]

[Consented to:] 

SOUTHWESTERN ENERGY COMPANY

By: 
Name: 
Title: 

 

Exhibit A, Page 3

 

--------------------------------------------------------------------------------

 

 

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as



Annex I to Exhibit A, Page 1

 

--------------------------------------------------------------------------------

 

 

delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

[Remainder of this page intentionally left blank.]

 

Annex I to Exhibit A, Page 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated as of __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of December [___], 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Parent”), any Additional Borrowers party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Parent has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of their Commitments;

WHEREAS, the Parent has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Parent and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the total amount of its
Commitment equal to $[__________].

2.The Parent hereby represents and warrants that no Default or Event of Default
has occurred and is continuing on and as of the date hereof.

3.Terms defined in the Credit Agreement shall have their respective defined
meanings when used herein.

4.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[Remainder of this page intentionally left blank.]





Exhibit B, Page 1

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF INCREASING LENDER]

By:
Name:
Title:

Accepted and agreed to as of the date first written above:

SOUTHWESTERN ENERGY COMPANY

By: 
Name: 
Title: 

[ADDITIONAL BORROWERS, IF ANY]

By: 
Name: 
Title: 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By: 
Name: 
Title: 

 

Exhibit B, Page 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF ADDITIONAL LENDER SUPPLEMENT

ADDITIONAL LENDER SUPPLEMENT, dated as of __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of December [___], 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Parent”), any Additional Borrowers party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any
financial institution may provide Commitments under the Credit Agreement,
subject to the approval of the Administrative Agent, each Issuing Bank and each
Swing Line Lender, by executing and delivering to the Parent and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned Additional Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Additional Lender agrees to be bound by the provisions of the
Credit Agreement as a Lender thereunder and agrees that it shall, on the date of
this Supplement, become a Lender for all purposes of the Credit Agreement to the
same extent as if originally a party thereto, with a Commitment of
$[__________].

2.The undersigned Additional Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.





Exhibit C, Page 1

 

--------------------------------------------------------------------------------

 

 

3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

[___________]

[___________]

[___________]

4.The Parent hereby represents and warrants that no Default or Event of Default
has occurred and is continuing on and as of the date hereof.

5.Terms defined in the Credit Agreement shall have their respective defined
meanings when used herein.

6.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[Remainder of this page intentionally left blank.]





Exhibit C, Page 2

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF ADDITIONAL LENDER]

By:
Name:
Title:

Accepted and agreed to as of the date first written above:

SOUTHWESTERN ENERGY COMPANY

By: 
Name: 
Title: 

[ADDITIONAL BORROWERS, IF ANY]

By: 
Name: 
Title: 

CONSENTED TO AND ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent, as an Issuing Bank and as a Swing Line Lender

By: 
Name: 
Title: 





Exhibit C, Page 3

 

--------------------------------------------------------------------------------

 

 



CONSENTED TO:

BANK OF AMERICA, N.A., as an Issuing Bank

By: 
Name: 
Title: 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank

By: 
Name: 
Title: 

[INSERT SIGNATURE BLOCKS FOR ANY ADDITIONAL ISSUING BANK AND ANY SWING LINE
LENDER]

 

Exhibit C, Page 4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of [________] by
[__________________], a [____________] (together with any other entity that may
from time to time become party hereto by signing a counterpart hereof,
collectively the “Subsidiary Guarantors” and each a “Subsidiary Guarantor”), in
favor of JPMorgan Chase Bank, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, Southwestern Energy Company, a Delaware corporation (the “Parent”),
[insert names of Additional Borrowers party to the Credit Agreement], various
financial institutions (the “Lenders”) and the Administrative Agent have entered
into a Credit Agreement dated as of December [___], 2013 (as the same may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders to the Parent and any Additional
Borrowers party thereto (collectively the “Borrowers”);

WHEREAS, the Parent desires that the Subsidiary Guarantors execute and deliver
this Guaranty pursuant to Section 9.14 of the Credit Agreement; and

WHEREAS, in consideration of the financial and other support that the Borrowers
have provided, and such financial and other support as the Borrowers may in the
future provide, to the Subsidiary Guarantors, and because each Subsidiary
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Subsidiary Guarantors is willing to guarantee
the obligations of the Borrowers under the Credit Agreement and other Loan
Documents;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1.Credit Agreement Definitions.  Capitalized terms used herein but not
defined herein shall have the respective meanings set forth in the Credit
Agreement.

SECTION 2.Representations and Warranties.  Each Subsidiary Guarantor represents
and warrants that (a) as of the date hereof, each of the representations and
warranties in the Credit Agreement and the other Loan Documents, insofar as they
relate to such Subsidiary Guarantor, are true and correct in all respects
(except to the extent such representations and warranties relate solely to an
earlier date) and (b) such Subsidiary Guarantor will derive substantial direct
or indirect benefits from the extensions of credit to the Borrowers provided for
under the Credit Agreement.

SECTION 3.The Guaranty.  Subject to Section 9 hereof, each Subsidiary Guarantor
hereby absolutely and unconditionally guarantees, jointly with the other
Subsidiary Guarantors and severally, as primary obligor and not as merely
surety, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or early termination or otherwise, and at all
times thereafter) all of the Obligations (hereafter referred to as “Guaranteed
Obligations”).  Upon failure by any Borrower to pay punctually any of the
Obligation, each Subsidiary Guarantor agrees that it shall forthwith on written
demand pay to the Administrative Agent the amount not so paid at the place and
in the manner specified in the Credit Agreement. This Guaranty is a guaranty of
payment and not of collection.  Each Subsidiary Guarantor waives any right to
require the Administrative Agent or any Lender to attempt to



Exhibit D, Page 1

 

--------------------------------------------------------------------------------

 

 

collect from, or to sue any Borrower, any other guarantor, or any other person
obligated for all or any part of the Guaranteed Obligations.

SECTION 4.Guaranty Unconditional.  Subject to Sections 9 and 11 hereof, the
obligations of each Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

(i)any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;

(ii)any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document;

(iii)any release, nonperfection or invalidity of any direct or indirect security
for any obligation of the Borrowers under the Credit Agreement or any other Loan
Document or any obligation of any other guarantor of any of the Guaranteed
Obligations;

(iv)any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or the assets of any of the foregoing, or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;

(v)the existence of any claim, setoff or other right which such Subsidiary
Guarantor may have at any time against any Borrower, any other guarantor of any
of the Guaranteed Obligations, any Credit Party or any other Person, whether in
connection herewith or any unrelated transaction;

(vi)any invalidity or unenforceability relating to or against any Borrower, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Credit Agreement or any other Loan Document, or any Requirement of Law
purporting to prohibit the payment by any Borrower, or any other guarantor of
the Guaranteed Obligations of the principal of or interest on the Notes or any
other amount payable by any Borrower under the Credit Agreement or any other
Loan Document; or

(vii)any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, any Credit Party or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of such Subsidiary
Guarantor’s obligations hereunder, except as provided in Section 5.

SECTION 5.Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  Each Subsidiary Guarantor’s obligations hereunder shall remain
in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Aggregate Commitment shall have terminated or
expired.  If at any time any payment of the principal of or interest on the
Notes or any other amount payable by any Borrower under the Credit Agreement or
any other Loan Document, or by any Subsidiary Guarantor hereunder, is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, each Subsidiary Guarantor’s



Exhibit D, Page 2

 

--------------------------------------------------------------------------------

 

 

obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

SECTION 6.Waivers.  Each Subsidiary Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Borrower, any other guarantor
of any of the Guaranteed Obligations or any other Person.

SECTION 7.Subrogation.  Each Subsidiary Guarantor hereby agrees not to assert
any right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against any Borrower
arising out of or by reason of this Guaranty or the obligations hereunder,
including, without limitation, the payment or securing or purchasing of any of
the Guaranteed Obligations by any of the Subsidiary Guarantors, unless and until
the Guaranteed Obligations are indefeasibly paid in full and the Aggregate
Commitment has terminated.

SECTION 8.Stay of Acceleration.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement or any other Loan Document
shall nonetheless be payable by each of the Subsidiary Guarantors hereunder
forthwith on demand by the Administrative Agent.

SECTION 9.Limitation on Obligations.

(a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by any Subsidiary Guarantor, the Administrative Agent or any other Credit Party,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Section 9(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent not subject
to avoidance under applicable law, and neither a Subsidiary Guarantor nor any
other Person shall have any right or claim under this Section 9(a) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of each Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.

(b)Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of such Subsidiary
Guarantor, and may exceed the aggregate Maximum Liability of all other
Subsidiary Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Administrative Agent hereunder. Nothing in this Section 9(b)
shall be construed to increase any Subsidiary Guarantor’s obligations hereunder
beyond its Maximum Liability.

(c)If any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”) shall make any
payment or payments under this Guaranty, each other Subsidiary Guarantor (each a
“Non Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made by



Exhibit D, Page 3

 

--------------------------------------------------------------------------------

 

 

such Paying Subsidiary Guarantor.  For the purposes hereof, each Non Paying
Subsidiary Guarantor’s “Pro Rata Share” with respect to any such payment by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment was made by reference to the ratio of (i) such Non Paying Subsidiary
Guarantor’s Allocable Amount (as defined below) to (ii) the sum of the Allocable
Amounts of all Subsidiary Guarantors hereunder (including such Paying Subsidiary
Guarantor) (as determined immediately prior to the making of such payment or
payments).  As of any date of determination, the “Allocable Amount” of any
Subsidiary Guarantor shall be equal to the excess of the fair saleable value of
the property of such Subsidiary Guarantor over the total liabilities of such
Subsidiary Guarantor (including the maximum amount reasonably expected to become
due in respect of contingent liabilities, calculated, without duplication,
assuming each other Subsidiary Guarantor that is also liable for such contingent
liability pays its ratable share thereof), giving effect to all payments made by
other Subsidiary Guarantors as of such date in a manner to maximize the amount
of such contributions.  Nothing in this Section 9(c) shall affect any Subsidiary
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Subsidiary Guarantor’s Maximum Liability).  Each
Subsidiary Guarantor covenants and agrees that its right to receive any
contribution under this Guaranty from a Non Paying Subsidiary Guarantor shall be
subordinate and junior in right of payment to all the Guaranteed
Obligations.  The provisions of this Section 9(c) are for the benefit of the
Credit Parties and the Subsidiary Guarantors and may be enforced by any of them
in accordance with the terms hereof.

SECTION 10.Application of Payments.  All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:

(a)FIRST, to payment of all out-of-pocket expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations;

(b)SECOND, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest and fees; and

(c)THIRD, to payment of any other Guaranteed Obligations.

SECTION 11.Release of Guarantor.  Notwithstanding anything to the contrary
herein, a Subsidiary Guarantor will be unconditionally and absolutely released
and discharged from its obligations under this Guaranty upon the delivery by the
Administrative Agent of documentation providing for such release following a
valid request under Section 9.14(b) of the Credit Agreement. 

SECTION 12.Notices.  Any notice or communication required or permitted hereunder
shall be given as provided in Section 9.01 of the Credit Agreement, addressed
(a) to the Administrative Agent at the address listed in Section 9.01(a)(ii) of
the Credit Agreement and (b) to each Subsidiary Guarantor at the address set
forth under its name on the signature pages hereto (or to any Guaranty
Supplement) or to such other address or to the attention of such other Person as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith.

SECTION 13.No Waivers.  No failure or delay by the Administrative Agent in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.





Exhibit D, Page 4

 

--------------------------------------------------------------------------------

 

 

SECTION 14.No Duty to Advise.  Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of each of the Borrowers’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Subsidiary Guarantor assumes and incurs under this
Guaranty, and agrees that the Administrative Agent does not have any duty to
advise such Subsidiary Guarantor of information known to it regarding those
circumstances or risks.

SECTION 15.Successors and Assigns.  No Subsidiary Guarantor may assign or
delegate any of its rights or obligations hereunder, but this Guaranty and such
obligations shall be fully binding upon the successors of such Subsidiary
Guarantor, as well as such Subsidiary Guarantor.  This Guaranty shall apply to
and inure to the benefit of each Credit Party and its successors and permitted
assigns.  Without limiting the generality of the immediately preceding sentence,
each Credit Party may, to the extent and in the manner provided for in Section
9.04 of the Credit Agreement, assign, grant a participation in, or otherwise
transfer any of the Obligations held by it or any portion thereof, and each
Credit Party may, to the extent and in the manner provided for in the Credit
Agreement, assign or otherwise transfer all or a portion of its rights and
obligations under the Credit Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) to any other Person, and such
other Person shall thereupon become entitled to all of the benefits in respect
thereof granted to such Credit Party hereunder.

SECTION 16.Changes in Writing Amendments, Etc.  No amendment of any provision of
this Guaranty shall be effective unless it is in writing and signed by each
Subsidiary Guarantor and the Administrative Agent, and no waiver of any
provision of this Guaranty, and no consent to any departure by any Subsidiary
Guarantor therefrom, shall be effective unless it is in writing and signed by
the Administrative Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of the Lenders as required under the Credit Agreement.

SECTION 17.Costs of Enforcement.  Each Subsidiary Guarantor agrees to pay all
out-of-pocket expenses, including, without limitation, all court costs and
attorneys’ fees and expenses, paid or incurred by the Administrative Agent in
endeavoring to collect all or any part of the Guaranteed Obligations from, or in
prosecuting any action against, the Parent, such Subsidiary Guarantor or any
other guarantor of all or any part of the Guaranteed Obligations.

SECTION 18.GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  (A)
THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  (B) THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE



Exhibit D, Page 5

 

--------------------------------------------------------------------------------

 

 

TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  (C) THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (D) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.  (E) EACH PARTY TO THIS GUARANTY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
12.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW. (F) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (2)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

SECTION 19.Taxes. etc.  All payments required to be made by any of the
Subsidiary Guarantors hereunder shall be made without setoff or counterclaim and
free and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof
(but excluding Excluded Taxes), provided, however, that if any Subsidiary
Guarantor is required by law to make such deduction or withholding, such
Subsidiary Guarantor shall forthwith  (i) pay to the Administrative Agent or the
applicable Lender such additional amount as results in the net amount received
by the Administrative Agent equaling the full amount which would have been
received by the Administrative Agent or such Lender had no such deduction or
withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the
Administrative Agent or such Lender certified copies of official receipts
evidencing payment of such withholding taxes within 30 days after such payment
is made.

SECTION 20.Joinder of Additional Subsidiary Guarantors.  Upon the execution and
delivery by any Person of a guaranty supplement in substantially the form of
Exhibit A hereto (each, a “Subsidiary Guaranty Supplement”) to the
Administrative Agent, (i) such Person shall be referred to as an “Additional
Subsidiary Guarantor” and shall become and be a Subsidiary Guarantor hereunder
for all purposes hereunder, and each reference in this Guaranty to a “
Subsidiary Guarantor” shall also mean and be a reference to such Additional
Subsidiary Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” or a “Loan Party” shall also mean and be a reference to
such Additional Subsidiary Guarantor and (ii) each reference herein to “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Subsidiary
Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Subsidiary Guaranty Supplement.





Exhibit D, Page 6

 

--------------------------------------------------------------------------------

 

 

SECTION 21. Automatic Acceleration in Certain Events.  Upon the occurrence of an
Event of Default with respect to the Parent specified in clauses (g) or (h) of
Section 7.01 of the Credit Agreement, all Obligations shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Subsidiary Guarantor.

SECTION 22. Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 23. Delivery of Counterparts.  Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Guaranty.

[Remainder of this page intentionally left blank.]





Exhibit D, Page 7

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
duly executed by its authorized officer as of the day and year first above
written.

[NAME OF GUARANTOR]

By: 
Name: 
Title: 

Address for notices:

By: 
Name: 
Title: 

 

Exhibit D, Page 8

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF
GUARANTY SUPPLEMENT

[__________], 20[__]

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
500 Stanton Christiana Rd, 3/Ops 2
Newark, DE 19713
Attention: Evan Zacharias
Facsimile: 302-634-1417

With a copy to:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd, 3/Ops 2
Newark, DE 19713
Attention: Brittany Tidwell
Facsimile: 302-634-1417

Re:Credit Agreement dated as of December [__], 2013 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Southwestern Energy Company, each Additional Borrower party
thereto, the Lenders party thereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).

Ladies and Gentlemen:

Reference is made to the Credit Agreement and to that certain Guaranty dated as
of December [__], 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Subsidiary Guaranty”) executed by the Subsidiary
Guarantors party thereto in favor of the Administrative Agent, each Lender, each
Issuing Bank, each Swing Line Lender and each other Person to which any
Obligations are owed, and each of their respective successors, endorsees,
transferees and assigns (collectively, the “Guaranteed Parties” and each,
individually, a “Guaranteed Party”).  The Subsidiary Guaranty, as supplemented
by this Subsidiary Guaranty Agreement Supplement (this “Subsidiary Guaranty
Supplement”) and as it may hereafter be amended, restated, further supplemented
or otherwise modified from time to time, is herein referred to as the
“Subsidiary Guaranty Agreement”. Capitalized terms used herein but not defined
herein have the respective meanings ascribed to such terms in the Credit
Agreement.

Section 1.The undersigned (the “Additional Subsidiary Guarantor”) hereby becomes
a Subsidiary Guarantor (as defined in the Subsidiary Guaranty Agreement) for all
purposes of the Subsidiary Guaranty Agreement.  Without limiting the generality
of the foregoing, the Additional Subsidiary Guarantor hereby (a) hereby
absolutely, unconditionally and irrevocably guarantees, jointly with the other
Subsidiary Guarantors and severally, to each Subsidiary Guaranteed Party, the
prompt and complete payment in cash when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations on the terms and conditions set
forth in the Subsidiary Guaranty Agreement as if it were an original party
thereto, (b)



Exhibit A to Subsidiary Guaranty, Page 1

 

--------------------------------------------------------------------------------

 

 

accepts and agrees to perform and observe all of the covenants set forth in the
Subsidiary Guaranty Agreement, (c) waives the rights set forth in Section 6 of
the Subsidiary Guaranty Agreement and (d) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 18 of the
Subsidiary Guaranty Agreement. The terms and provisions of the Subsidiary
Guaranty Agreement are incorporated herein by reference.

Section 2.The address for notices and other communications to be delivered to
the Additional Guarantor pursuant to Section 12 of the Subsidiary Guaranty
Agreement is set forth on the signature page hereto.

Section 3.Delivery of an executed counterpart of a signature page to this
Subsidiary Guaranty Agreement Supplement by facsimile or electronic transmission
(in .pdf form) shall be effective as delivery of a manually executed counterpart
of this Subsidiary Guaranty Agreement Supplement.

Section 4.This Subsidiary Guaranty Agreement Supplement shall be construed in
accordance with and governed by the law of the State of New York.

[Remainder of this page intentionally left blank.]





Exhibit A to Subsidiary Guaranty, Page 2

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned has caused this Subsidiary Guaranty
Agreement Supplement to be duly executed by its authorized officer as of the day
and year first above written.

Very truly yours,

[ADDITIONAL GUARANTOR],
a [___________________]

By: 
Name: 
Title: 

Address for Notices:







 

Exhibit A to Subsidiary Guaranty, Page 3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December [__], 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Parent”), any Additional Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Revolving Note(s) or Swing Line Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of [any Borrower] within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to [any Borrower] as described in Section 881(c)(3)(C) of
the Code.

The undersigned has furnished the Administrative Agent and [the Parent][the
Borrowers] with a certificate of its non-U.S. Person status on IRS Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform [the Borrowers] and the Administrative Agent, and (2) the undersigned
shall have at all times furnished [the Borrowers] and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]





By:
Name:
Title:

Date: __________, 20[__]

 

Exhibit E-1, Page 1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December [__], 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Parent”), any Additional Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of [any Borrower] within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the [any Borrower] as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]





By:
Name:
Title:

Date: __________, 20[__]

 

Exhibit E-2, Page 1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December [___],
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Southwestern Energy Company
(the “Parent”), any Additional Borrowers party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of [any
Borrower] within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to [any Borrower] as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]



By: 
Name: 
Title:

Date: ________ __, 20[__]

 

Exhibit E-3, Page 1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December [__], 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Parent”), any Additional Borrowers party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of [any Borrower]
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to [any Borrower] as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and [the Borrowers] with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrowers] and the Administrative Agent, and (2)
the undersigned shall have at all times furnished [the Borrowers] and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]



By: 
Name: 
Title:

Date: ________ __, 20[__]

 

Exhibit E-4, Page 1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Evan Zacharias

Facsimile: 302-634-1417

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-1417

Re:  Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of December [___],
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Southwestern Energy Company
(the “Parent”), any Additional Borrowers party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.  The undersigned Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Revolving Borrowing
under the Credit Agreement, and in that connection, such Borrower specifies the
following information with respect to such Borrowing requested hereby:

1.Aggregate principal amount of Borrowing:   __________________________

2.Date of Borrowing (which shall be a Business Day):  ___________________

3.Type of Borrowing (ABR or Eurodollar):  ____________________________

4.Interest Period and the last day thereof (if a Eurodollar Borrowing):
  ______________

5.Location and number of such Borrower’s account to which proceeds of Borrowing
are to be disbursed: 









Exhibit F-1, Page 1

 

--------------------------------------------------------------------------------

 

 

Very truly yours,
[REQUESTING BORROWER]

By:
Name:
Title:

 

Exhibit F-1, Page 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Evan Zacharias

Facsimile: 302-634-1417

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-1417

Re:  Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of December [___],
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Southwestern Energy Company
(the “Parent”), any Additional Borrowers party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.  The undersigned Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Revolving Borrowing under the Credit Agreement, and in that connection,
such Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby: 

1.List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:  _____________________________________

2.Aggregate principal amount of resulting Borrowing:  _________________________

3.Effective date of interest election (which shall be a Business
Day):  __________________

4.Type of resulting Borrowing (ABR or Eurodollar):  _______________________

5.Interest Period and the last day thereof (if a Eurodollar Borrowing):
 _______________





Exhibit F-2, Page 1

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

[REQUESTING BORROWER]

By:
Name:
Title:

 

Exhibit F-2, Page 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-3

FORM OF SWING LINE BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Evan Zacharias

Facsimile: 302-634-1417

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-1417

Re:  Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of December [___],
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Southwestern Energy Company
(the “Parent”), any Additional Borrowers party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.  The undersigned Borrower hereby gives you notice pursuant to
Section 2.05(b) of the Credit Agreement that it requests a Swing Line Borrowing
under the Credit Agreement, and in that connection, such Borrower specifies the
following information with respect to such Borrowing requested hereby:

1.Aggregate principal amount of Borrowing:  __________________________

2.Date of Borrowing (which shall be a Business Day):  ___________________

3.Location and number of such Borrower’s account to which proceeds of Borrowing
are to be disbursed:  ______________________________________

______________________________________

______________________________________





Exhibit F-3, Page 1

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

[REQUESTING BORROWER]

By:
Name:
Title:

 

 

Exhibit F-3, Page 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

[FORM OF]

REVOLVING NOTE

[__________], 201[__]

FOR VALUE RECEIVED, the undersigned, [BORROWER], a [___________] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement.  Capitalized terms used herein and not
otherwise defined herein have the respective meanings given such terms in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Revolving Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.

At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in the Lender’s own books
and records, in each case specifying the amount of such Loan, the respective
Interest Period thereof (in the case of Eurodollar Loans) or the amount of
principal paid or prepaid with respect to such Revolving Loan, as applicable;
provided that the failure of the Lender to make any such recordation or notation
shall not affect the Obligations of the Borrower hereunder or under the Credit
Agreement.

This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of December [___], 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among [the Borrower] [Southwestern
Energy Company], any Additional Borrowers party thereto [(including the
Borrower)], the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as administrative agent.  The Credit
Agreement, among other things, (i) provides for the making of Revolving Loans by
the Lender to the Borrower and the other Borrowers party thereto from time to
time in an aggregate principal amount not to exceed at any time outstanding such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Revolving Loan made to it by the Lender being evidenced by this Revolving Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Revolving Note reference is made to the Administrative Agent,
the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns.  The
provisions of this Revolving Note shall be binding upon and shall inure to the
benefit of such successors and assigns.  The Borrower’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Borrower.





Exhibit G-1, Page 1

 

--------------------------------------------------------------------------------

 

 

This Revolving Note shall be construed in accordance with and governed by the
law of the State of New York.

[BORROWER]

By:
Name:
Title:





Exhibit G-1, Page 2

 

--------------------------------------------------------------------------------

 

 



SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

Date

Amount of Revolving
Loan

Interest Period/Rate

Amount of Principal
Paid or
Prepaid

Unpaid
Principal Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-1, Page 3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

[FORM OF]

SWING LINE NOTE

[__________], 201[__]

FOR VALUE RECEIVED, the undersigned, [BORROWER], a [___________] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [NAME OF
SWING LINE LENDER] (the “Swing Line Lender”) the aggregate unpaid principal
amount of all Swing Line Loans made by the Swing Line Lender to the Borrower
pursuant to the Credit Agreement (as defined below) on the Maturity Date or on
such earlier date as may be required by the terms of the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein have
the respective meanings given such terms in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan made to it from the date of such Swing Line Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.

At the time of each Swing Line Loan, and upon each payment or prepayment of
principal of each Swing Line Loan, the Swing Line Lender shall make a notation
either on the schedule attached hereto and made a part hereof, or in the Swing
Line Lender’s own books and records, in each case specifying the amount of such
Swing Line Loan or the amount of principal paid or prepaid with respect to such
Swing Line Loan, as applicable; provided that the failure of the Swing Line
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

This Swing Line Note is one of the Notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of December [___], 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among [the Borrower] [Southwestern
Energy Company] any Additional Borrowers party thereto [(including the
Borrower)], the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as administrative agent.  The Credit
Agreement, among other things, (i) provides for the making of Swing Line Loans
by the Swing Line Lender to the Borrower and the Borrowers party thereto from
time to time in an aggregate principal amount at any time outstanding that will
not result in (x) the aggregate principal amount of all outstanding Swing Line
Loans exceeding $100,000,000, the indebtedness of the Borrower resulting from
each such Swing Line Loan made to it by the Swing Line Lender being evidenced by
this Swing Line Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Swing Line Note reference is made to the Administrative Agent,
the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns.  The
provisions of this Swing Line Note shall be binding upon and shall inure to the
benefit of such successors and assigns.  The Borrower’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Borrower.





Exhibit G-2, Page 1

 

--------------------------------------------------------------------------------

 

 

This Swing Line Note shall be construed in accordance with and governed by the
law of the State of New York.

[BORROWER]

By:
Name:
Title:





Exhibit G-2, Page 2

 

--------------------------------------------------------------------------------

 

 



SCHEDULE OF SWING LINE LOANS AND PAYMENTS OR PREPAYMENTS

Date

Amount of Swing
Loan

Interest Rate

Amount of Principal
Paid or
Prepaid

Unpaid
Principal Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-2, Page 3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

The undersigned, the [chief financial officer/chief accounting officer] of
Southwestern Energy Company (the “Parent”) hereby (a) delivers this Certificate
pursuant to Section 5.01(c) of the Credit Agreement dated as of December [___],
2013 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein have the respective meanings given thereto in the Credit
Agreement) among the Parent, any Additional Borrowers party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, and (b) certifies as follows:

1.Attached hereto as Schedule I are the financial statements of the Parent as at
the end of and for the fiscal year □ fiscal quarter □ (check one) ended
                                           , 201__ as required by Section
5.01(a) or Section 5.01(b) of the Agreement, as applicable.

2.[Such financial statements fairly present in all material respects the
financial condition and results of operations of the Parent and its Subsidiaries
on a consolidated basis as at the end of, and for, the period covered thereby in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.]

3.Attached hereto as Schedule II are detailed calculations used by the Parent to
establish whether the Parent was in compliance with the requirements of Section
6.05 of the Agreement as of the date of the financial statements attached as
Schedule I.

4.[Unless otherwise disclosed on Schedule III attached hereto, no] [No] Default
or Event of Default has occurred which is in existence on the date hereof.  [The
Parent has taken or proposes to take the action to cure such Default or Event of
Default described therein.]

5.[Attached as Schedule IV are consolidating spreadsheets showing all
consolidated Unrestricted Subsidiaries and the eliminating entries.]

6.[As of the date hereof, except  as disclosed in the Parent’s filings with the
SEC, in the Parent’s judgment, there are no actions at law or in equity pending
or, to the Knowledge of the Parent, threatened involving the likelihood of any
judgment or liability against the Parent or any Subsidiary which would
reasonably be expected to have a Material Adverse Effect.]

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate as of
__________, 201_.





Exhibit H, Page 1

 

--------------------------------------------------------------------------------

 

 

SOUTHWESTERN ENERGY COMPANY

By:
Name:
Title:[Chief Financial Officer/Chief Accounting Officer]

 

Exhibit H, Page 2

 

--------------------------------------------------------------------------------

 

 

Schedule I

Financial Statements
(to be attached)

 

Schedule I to Exhibit H

 

--------------------------------------------------------------------------------

 

 

Schedule II

Compliance Calculations
(to be attached)

 

Schedule II to Exhibit H

 

--------------------------------------------------------------------------------

 

 

[Schedule III

Defaults/Remedial Action
(to be attached)]

 

Schedule III to Exhibit H

 

--------------------------------------------------------------------------------

 

 

[Schedule IV

Consolidating Spreadsheets
(to be attached)]

 

Schedule IV to Exhibit H

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

FORM OF ADDITIONAL BORROWER ACCESSION AGREEMENT

Reference is made to Section 2.23 of that certain Credit Agreement dated as of
December [___], 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Southwestern Energy Company (the “Parent”), any Additional Borrowers party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.  Capitalized terms used but not defined herein
have the respective meanings set forth in the Credit Agreement.

1.Agreement.  The Parent hereby requests that [___________], a [___________]
(the “Proposed Additional Borrower”), become party to the Credit Agreement as an
Additional Borrower.  The Proposed Additional Borrower hereby consents and
agrees to be made a party to, and to be bound as an Additional Borrower by all
of the terms of, the Credit Agreement as of the Accession Effective Date (as
defined below) and shall have all the rights and obligations of an Additional
Borrower with respect to Loans to be made to, and Letters of Credit to be issued
for the account of, the Additional Borrowers as specified therein.

2.Conditions Precedent.  The Proposed Additional Borrower shall become an
Additional Borrower under the Credit Agreement on the date (the “Accession
Effective Date”) on which each of the following conditions is satisfied:

(i)The Administrative Agent shall have received executed counterparts (in such
number as may be requested by the Administrative Agent) of this Additional
Borrower Accession Agreement from the Parent and the Proposed Additional
Borrower;

(ii)The Administrative Agent shall have received executed counterparts (in such
number as may be requested by the Administrative Agent) of the SWN Guaranty from
the Parent;

(iii)The Administrative Agent shall have received a certificate of an authorized
representative of the Proposed Additional Borrower certifying the names and true
signatures of the other authorized representatives of the Additional Borrower
authorized to sign this Additional Borrower Accession Agreement and any other
documents (including any Notes) to be delivered in connection herewith; and

(iv)The other conditions set forth in Section 2.23(a) of the Credit Agreement
are satisfied.

3.Reaffirmation of Representations and Warranties.  The Proposed Additional
Borrower hereby makes, as of the date hereof, all of the representations and
warranties contained in Article III of the Credit Agreement (except to the
extent such representations and warranties relate solely to an earlier date).

4.Governing Law; Entire Agreement.  This Additional Borrower Accession Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.  The Credit Agreement, this Additional Borrower Accession Agreement,
the Notes and the other Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

5.Severability of Provisions.  Any provision in this Additional Borrower
Accession Agreement that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that



Exhibit I, Page 1

 

--------------------------------------------------------------------------------

 

 

jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Additional
Borrower Accession Agreement are declared to be severable.

6.Counterparts.  This Additional Borrower Accession Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Additional Borrower
Accession Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page to this Additional Borrower Accession Agreement
by facsimile, emailed .pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Additional Borrower Accession Agreement.

[Remainder of this page intentionally left blank.]





Exhibit I, Page 2

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Proposed Additional Borrower has caused this Additional
Borrower Accession Agreement to be duly executed by its authorized officer as of
the day and year first above written.

Very truly yours,
[NAME OF PROPOSED ADDITIONAL BORROWER]

By: 
Name: 
Title: 

SOUTHWESTERN ENERGY COMPANY

By: 
Name: 
Title: 

Accepted as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By: 
Name: 
Title: 

 

Exhibit I, Page 3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

FORM OF SWN GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of [_____________], 201[_] by
Southwestern Energy Company, a Delaware corporation (the “Company” or the
“Guarantor”), in favor of JPMorgan Chase Bank, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”).

WITNESSETH:

WHEREAS, the Company,[insert names of any Additional Borrowers previously joined
as parties to the Credit Agreement], various financial institutions (the
“Lenders”) and the Administrative  Agent have entered into that certain Credit
Agreement dated as of December [___], 2013 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders to the Company and any Additional
Borrowers party thereto;

WHEREAS, the Company, [], a [] (the “Additional Borrower”), and the
Administrative Agent have entered into that certain Additional Borrower
Accession Agreement (the “Accession Agreement”) dated as of [______], 201[_] ,
pursuant to Section 2.23 of the Credit Agreement; and

WHEREAS, the execution and delivery of this Guaranty by the Company is a
condition to the effectiveness of the Accession Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1.Credit Agreement Definitions.  Capitalized terms used herein but not
defined herein shall have the respective meanings set forth in the Credit
Agreement.

SECTION 2.The Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees, as primary obligor and not as merely surety, the full and punctual
payment and performance when due (whether at stated maturity, upon acceleration
or early termination or otherwise, and at all times thereafter) of all of the
Obligations of the Additional Borrower (collectively, the “Guaranteed
Obligations”).  Upon failure by the Additional Borrower to pay punctually any of
the Guaranteed Obligations, the Guarantor agrees that it shall forthwith on
written demand pay to the Administrative Agent the amount not so paid at the
place and in the manner specified in the Credit Agreement.  This Guaranty is a
guaranty of payment and not of collection.  The Guarantor waives any right to
require the Administrative Agent or any Lender to attempt to collect from, or to
sue the Additional Borrower or any other person obligated for all or any part of
the Guaranteed Obligations.

SECTION 3.Guaranty Unconditional.  Subject to Section 9 hereof, the obligations
of the Guarantor hereunder shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:





Exhibit J, Page 1

 

--------------------------------------------------------------------------------

 

 

(i)any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;

(ii)any modification or amendment of or supplement to the Credit Agreement, the
Accession Agreement, the Notes of the Additional Borrower or any other Loan
Document to which the Additional Borrower is party;

(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Additional Borrower under the Credit
Agreement, the Accession Agreement, the Notes of the Additional Borrower or any
other Loan Document to which the Additional Borrower is a party or any
obligation of any other guarantor of any of the Guaranteed Obligations;

(iv)any change in the corporate, partnership or other existence, structure or
ownership of the Additional Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Additional Borrower, or the assets of any of
the foregoing, or any resulting release or discharge of any obligation of the
Additional Borrower or any other guarantor of any of the Guaranteed Obligations;

(v)the existence of any claim, setoff or other right which the Guarantor may
have at any time against the Additional Borrower, any Credit Party or any other
Person, whether in connection herewith or any unrelated transaction;

(vi)any invalidity or unenforceability relating to or against the Additional
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, the Accession Agreement, the Notes of
the Additional Borrower or any other Loan Document to which the Additional
Borrower is party, or any Requirement of Law purporting to prohibit the payment
by the Additional Borrower or any other guarantor of the Guaranteed Obligations
of the principal of or interest on the Notes of the Additional Borrower or any
other amount payable by the Additional Borrower under the Credit Agreement, the
Notes of the Additional Borrower, or any other Loan Document to which the
Additional Borrower is party; or

(vii)any other act or omission to act or delay of any kind by the Additional
Borrower, any other guarantor of any of the Guaranteed Obligations, any Credit
Party or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the Guarantor’s obligations hereunder, except as provided in Section 4.

SECTION 4.Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  The Guarantor’s obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been indefeasibly paid in
full and the Aggregate Commitment shall have terminated or expired.  If at any
time any payment of the principal of or interest on the Notes of the Additional
Borrower or any other amount payable by the Additional Borrower under the Credit
Agreement or any other Loan Document to which it is a party, or by the Guarantor
hereunder, is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Additional Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.





Exhibit J, Page 2

 

--------------------------------------------------------------------------------

 

 

SECTION 5.Waivers.  The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Additional Borrower, any other
guarantor of any of the Guaranteed Obligations or any other Person.

SECTION 6.Subrogation.  The Guarantor hereby agrees not to assert any right,
claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the Additional
Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Guarantor, unless and until the
Guaranteed Obligations are indefeasibly paid in full and the Aggregate
Commitment has terminated.

SECTION 7.Stay of Acceleration.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Additional Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes of the
Additional Borrower or any other Loan Document to which it is a party shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent.

SECTION 8.Application of Payments.  All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:

(a)FIRST, to payment of all out-of-pocket expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations;

(b)SECOND, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest and fees; and

(c)THIRD, to payment of any other Guaranteed Obligations.

SECTION 9.Release of Guarantor.  Notwithstanding anything to the contrary
herein, the Guarantor will be unconditionally and absolutely released and
discharged from its obligations under this Guaranty immediately upon the removal
of an Additional Borrower in accordance with Section 2.23(d) of the Credit
Agreement.

SECTION 10.Notices.  Any notice or communication required or permitted hereunder
shall be given as provided in Section 9.01 of the Credit Agreement, addressed
(a) to the Administrative Agent at the address listed in Section 9.01(a)(ii) of
the Credit Agreement and (b) to the Guarantor at the address set forth under its
name on the signature pages hereto (or to any Guaranty Supplement) or to such
other address or to the attention of such other Person as hereafter shall be
designated in writing by the applicable party sent in accordance herewith.

SECTION 11.No Waivers.  No failure or delay by the Administrative Agent in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement, the Notes of the Additional Borrower and the other Loan Documents to
which the Additional Borrower is party shall be cumulative and not exclusive of
any rights or remedies provided by law.

SECTION 12.No Duty to Advise.  The Guarantor assumes all responsibility for
being and keeping itself informed of the Additional Borrower’s financial
condition and assets, and of all other



Exhibit J, Page 3

 

--------------------------------------------------------------------------------

 

 

circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that the Guarantor assumes and
incurs under this Guaranty, and agrees that the Administrative Agent does not
have any duty to advise the Guarantor of information known to it regarding those
circumstances or risks.

SECTION 13.Successors and Assigns.  The Guarantor may not assign or delegate any
of its rights or obligations hereunder, but this Guaranty and such obligations
shall be fully binding upon the successors of the Guarantor, as well as the
Guarantor.  This Guaranty shall apply to and inure to the benefit of the Credit
Parties and their successors and permitted assigns.  Without limiting the
generality of the immediately preceding sentence, each Credit Party may, to the
extent and in the manner provided for in Section 9.04 of the Credit Agreement,
assign, grant a participation in, or otherwise transfer any of the Obligations
held by it or any portion thereof, and each Credit Party may, to the extent and
in the manner provided for in the Credit Agreement, assign or otherwise transfer
all or a portion of its rights and obligations under the Credit Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) to any other Person, and such other Person shall thereupon become
entitled to all of the benefits in respect thereof granted to such Credit Party
hereunder.

SECTION 14.Changes in Writing Amendments, Etc.  No amendment of any provision of
this Guaranty shall be effective unless it is in writing and signed by the
Guarantor and the Administrative Agent, and no waiver of any provision of this
Guaranty, and no consent to any departure by any the Guarantor therefrom, shall
be effective unless it is in writing and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  In addition, all such amendments and
waivers shall be effective only if given with the necessary approvals of the
Lenders as required under the Credit Agreement.

SECTION 15.Costs of Enforcement.  The Guarantor agrees to pay all out-of-pocket
expenses, including, without limitation, all court costs and attorneys’ fees and
expenses, paid or incurred by the Administrative Agent in endeavoring to collect
all or any part of the Guaranteed Obligations from, or in prosecuting any action
against, the Additional Borrower or the Guarantor.

SECTION 16.GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  (A)
THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  (B) THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.  (C) THE GUARANTOR HEREBY IRREVOCABLY AND



Exhibit J, Page 4

 

--------------------------------------------------------------------------------

 

 

UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (D) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (E) EACH PARTY TO THIS GUARANTY
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. (F) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 17.Taxes. etc.  All payments required to be made by the Guarantor
hereunder shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any government or any political or taxing authority thereof (but excluding
Excluded Taxes), provided, however, that if the Guarantor is required by law to
make such deduction or withholding, the Guarantor shall forthwith  (i) pay to
the Administrative Agent or the applicable Lender such additional amount as
results in the net amount received by the Administrative Agent equaling the full
amount which would have been received by the Administrative Agent or such Lender
had no such deduction or withholding been made, (ii) pay the full amount
deducted to the relevant authority in accordance with applicable law, and (iii)
furnish to the Administrative Agent or such Lender certified copies of official
receipts evidencing payment of such withholding taxes within 30 days after such
payment is made.

SECTION 18.Automatic Acceleration in Certain Events.  Upon the occurrence of an
Event of Default with respect to a Borrower specified in clauses (g) or (h) of
Section 7.01 of the Credit Agreement, all Obligations shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Guarantor.

SECTION 19.Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 20.Delivery of Counterparts.  Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile, emailed .pdf or any other
electronic means that reproduces



Exhibit J, Page 5

 

--------------------------------------------------------------------------------

 

 

an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Guaranty.

[Remainder of this page intentionally left blank.]





Exhibit J, Page 6

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.

SOUTHWESTERN ENERGY COMPANY

By:
Name:
Title:

Address:

2350 N. Sam Houston Parkway East
Suite 125
Houston, Texas  77032
Attention:  Chief Financial Officer
Fax:  (281) 618-4820

 

 



Exhibit J, Page 7

 

--------------------------------------------------------------------------------